Exhibit 10.1
[Execution Copy]
 




 
$300,000,000
 


 
AMENDED AND RESTATED CREDIT AGREEMENT
 
among
 
PG&E CORPORATION,
 
as Borrower,
 
The Several Lenders from Time to Time Parties Hereto,
 
BANK OF AMERICA, N.A.,
 
as Administrative Agent,
 
CITIBANK, N.A. and JPMORGAN CHASE BANK, N.A.,
 
as Co-Syndication Agents,
 
and
 
THE ROYAL BANK OF SCOTLAND PLC and WELLS FARGO BANK, NATIONAL ASSOCIATION
 
as Co-Documentation Agents
 
 
Dated as of April 1, 2013
 


 


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, CITIGROUP GLOBAL MARKETS
INC., J.P. MORGAN SECURITIES LLC, RBS SECURITIES INC. and WELLS FARGO SECURITIES
LLC
 
as Joint Lead Arrangers and
 
Joint Bookrunners
 



 
 

--------------------------------------------------------------------------------

 

SECTION 1.
DEFINITIONS 
1

 
 
1.1
Defined Terms 
1

 
 
1.2
Other Definitional Provisions and Interpretative Provisions 
19

 
SECTION 2.
AMOUNT AND TERMS OF COMMITMENTS 
20

 
 
2.1
Commitments 
20

 
 
2.2
Procedure for Revolving Loan Borrowing 
20

 
 
2.3
Commitment Increases 
21

 
 
2.4
Swingline Commitment 
22

 
 
2.5
Procedure for Swingline Borrowing; Refunding of Swingline Loans 
23

 
 
2.6
Facility Fees, Etc 
24

 
 
2.7
Termination or Reduction of Commitments; Extension of Termination Date 
25

 
 
2.8
Optional Prepayments 
27

 
 
2.9
Conversion and Continuation Options 
27

 
 
2.10
Limitations on Eurodollar Tranches 
28

 
 
2.11
Interest Rates and Payment Dates 
28

 
 
2.12
Computation of Interest and Fees 
29

 
 
2.13
Inability to Determine Interest Rate 
29

 
 
2.14
Pro Rata Treatment and Payments; Notes 
29

 
 
2.15
Change of Law 
31

 
 
2.16
Taxes 
32

 
 
2.17
Indemnity 
37

 
 
2.18
Change of Lending Office 
37

 
 
2.19
Replacement of Lenders 
37

 
 
2.20
Defaulting Lenders 
38

 
SECTION 3.
LETTERS OF CREDIT 
40

 
 
3.1
L/C Commitment 
40

 
 
3.2
Procedure for Issuance of Letters of Credit 
41

 
 
3.3
Fees and Other Charges 
41

 
 
3.4
L/C Participations 
42

 

 
i

--------------------------------------------------------------------------------

 

 
3.5
Reimbursement Obligation of the Borrower 
43

 
 
3.6
Obligations Absolute 
44

 
 
3.7
Letter of Credit Payments 
44

 
 
3.8
Applications 
44

 
 
3.9
Actions of Issuing Lenders 
44

 
 
3.10
Borrower’s Indemnification 
45

 
 
3.11
Lenders’ Indemnification 
45

 
SECTION 4.
REPRESENTATIONS AND WARRANTIES 
46

 
 
4.1
Financial Condition 
46

 
 
4.2
No Change 
46

 
 
4.3
Existence; Compliance with Law 
46

 
 
4.4
Power; Authorization; Enforceable Obligations 
46

 
 
4.5
No Legal Bar 
47

 
 
4.6
Litigation 
47

 
 
4.7
No Default 
47

 
 
4.8
Taxes 
47

 
 
4.9
Federal Regulations 
48

 
 
4.10
ERISA 
48

 
 
4.11
Investment Company Act; Other Regulations 
48

 
 
4.12
Use of Proceeds 
48

 
 
4.13
Environmental Matters 
48

 
 
4.14
Regulatory Matters 
49

 
SECTION 5.
CONDITIONS PRECEDENT 
49

 
 
5.1
Conditions to the Effective Date 
49

 
 
5.2
Conditions to Each Credit Event 
50

 
SECTION 6.
AFFIRMATIVE COVENANTS 
51

 
 
6.1
Financial Statements 
51

 
 
6.2
Certificates; Other Information 
51

 
 
6.3
Payment of Taxes 
52

 
 
6.4
Maintenance of Existence; Compliance 
52

 

 
ii

--------------------------------------------------------------------------------

 

 
6.5
Maintenance of Property; Insurance 
52

 
 
6.6
Inspection of Property; Books and Records; Discussions
52

 
 
6.7
Notices 
53

 
 
6.8
Maintenance of Licenses, etc 
53

 
SECTION 7.
NEGATIVE COVENANTS 
54

 
 
7.1
Consolidated Capitalization Ratio 
54

 
 
7.2
Liens 
54

 
 
7.3
Fundamental Changes 
55

 
 
7.4
Ownership of PG&E Utility Common Stock 
55

 
SECTION 8.
EVENTS OF DEFAULT 
55

 
SECTION 9.
THE AGENTS 
58

 
 
9.1
Appointment and Authority 
58

 
 
9.2
Delegation of Duties 
59

 
 
9.3
Exculpatory Provisions 
59

 
 
9.4
Reliance by Administrative Agent 
60

 
 
9.5
Notice of Default 
60

 
 
9.6
Non-Reliance on Agents and Other Lenders 
60

 
 
9.7
Indemnification 
61

 
 
9.8
Agent in Its Individual Capacity 
61

 
 
9.9
Successor Administrative Agent 
61

 
 
9.10
Co-Documentation Agents and Syndication Agents 
63

 
 
9.11
Administrative Agent May File Proofs of Claim 
63

 
SECTION 10.
MISCELLANEOUS 
64

 
 
10.1
Amendments and Waivers 
64

 
 
10.2
Notices 
65

 
 
10.3
No Waiver; Cumulative Remedies 
68

 
 
10.4
Survival of Representations and Warranties 
68

 
 
10.5
Payment of Expenses and Taxes 
68

 
 
10.6
Successors and Assigns; Participations and Assignments
69

 
 
10.7
Adjustments; Set off 
73


 
 
iii

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page
 



 
10.8
Counterparts 
74

 
 
10.9
Severability
74

 
 
10.10
Integration
74

 
 
10.11
GOVERNING LAW
74

 
 
10.12
Submission to Jurisdiction; Waivers
74

 
 
10.13
Acknowledgement
75

 
 
10.14
Confidentiality
75

 
 
10.15
WAIVERS OF JURY TRIAL
76

 
 
10.16
USA Patriot Act
76

 
 
10.17
Judicial Reference
76

 
 
10.18
No Advisory or Fidiciary Responsibility
76

 
 
10.19
Amendment and Restatement
77

 
 
 
iv

--------------------------------------------------------------------------------

 

SCHEDULES:
 
1.1A
Commitments

 
EXHIBITS:
 
A
Form of New Lender Supplement

B
Form of Commitment Increase Supplement

C
Form of Compliance Certificate

D
Form of Closing Certificate

E
Form of Assignment and Assumption

F
Form of Legal Opinion of Orrick, Herrington & Sutcliffe LLP

G
Forms of U.S. Tax Compliance Certificates

H
Form of Note




 
i

--------------------------------------------------------------------------------

 

This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of April
1, 2013, among PG&E CORPORATION, a California corporation (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement (the “Lenders”), MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, CITIGROUP GLOBAL MARKETS INC., J.P. MORGAN SECURITIES LLC, RBS
SECURITIES INC. and WELLS FARGO SECURITIES LLC, as joint lead arrangers and
joint bookrunners (together and in such capacities, the “Arrangers”), CITIBANK,
N.A. and JPMORGAN CHASE BANK, N.A., as co-syndication agents (in such capacity,
the “Syndication Agents”), THE ROYAL BANK OF SCOTLAND PLC and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as co-documentation agents (together and in such
capacities, the “Co-Documentation Agents”), and BANK OF AMERICA, N.A., as
administrative agent (in such capacity, together with any successor thereto, the
“Administrative Agent”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrower, the Administrative Agent, the Arrangers, the Syndication
Agents, the Co-Documentation Agents and the other banks and financial
institutions party thereto have previously entered into that certain Credit
Agreement, dated as of May 31, 2011, as amended by Amendment No. 1 to Credit
Agreement, dated as of December 24, 2012 (the “Existing Credit Agreement”),
whereby certain credit facilities were made available to the Borrower upon the
terms and conditions set forth therein; and
 
WHEREAS, the Borrower, the Administrative Agent and the Lenders wish to amend
and restate the Existing Credit Agreement upon the terms and conditions set
forth herein.
 
NOW, THEREFORE, IT IS AGREED THAT the Existing Credit Agreement shall be amended
and restated in its entirety to read as follows:
 
SECTION 1.  DEFINITIONS
 
1.1           Defined Terms.  As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this
Section 1.1.
 
“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greatest of (a) the Base Rate in effect on such
day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of 1% and
(c) the Eurodollar Base Rate for Eurodollar Loans with a one-month Interest
Period commencing on such day plus the Applicable Margin for Eurodollar
Loans.  For purposes hereof, “Base Rate” shall mean the rate of interest per
annum publicly announced from time to time by the Administrative Agent as its
base rate in effect at its principal office in New York City (the Base Rate not
being intended to be the lowest rate of interest charged by the Administrative
Agent in connection with extensions of credit to debtors).  Any change in the
ABR due to a change in the Base Rate, the Federal Funds Effective Rate or the
Eurodollar Base Rate shall be effective as of the opening of business on the
effective day of such change in the Base Rate, the Federal Funds Effective Rate
or the Eurodollar Base Rate, respectively.
 
“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.
 

 
 

--------------------------------------------------------------------------------

 

“Act”:  as defined in Section 10.16.
 
“Administrative Agent”:  as defined in the preamble hereto.
 
“Affiliate”:  with respect to a specified Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified.
 
“Agents”:  the collective reference to the Syndication Agents, the
Co-Documentation Agents and the Administrative Agent.
 
“Agreement”:  as defined in the preamble hereto.
 
“Applicable Margin”:  for any day, the applicable rate per annum set forth under
the relevant column heading below, based upon the Applicable Ratings then in
effect:
 
Level
Applicable Rating
S&P/Moody’s
Applicable Margin
for
ABR Loans
Applicable Margin
for
Eurodollar Loans
1
Higher than A-/A3
0.000%
0.900%
2
A-/A3
0.000%
1.000%
3
BBB+/Baa1
0.075%
1.075%
4
BBB/Baa2
0.275%
1.275%
5
BBB-/Baa3
0.475%
1.475%
6
Lower than BBB-/Baa3
0.650%
1.650%



    Subject to the provisions of this paragraph regarding split ratings, changes
in the Applicable Margins shall become effective on the date on which S&P and/or
Moody’s changes its relevant Applicable Rating.  In the event the Applicable
Ratings of S&P and Moody’s are in different levels set forth in the grid above,
the higher of the two Applicable Ratings (i.e., the Applicable Rating set forth
in the grid above opposite the lower numerical level number) shall govern.  In
the event that, at any time, an Applicable Rating is not available from one of
such rating agencies, the Applicable Margins shall be determined on the basis of
the Applicable Rating from the other rating agency.  In the event that, at any
time, Applicable Ratings from each such rating agency are not available for
companies generally, the Applicable Margins shall be determined on the basis of
the last Applicable Rating(s) made available.  In the event that, at any time,
such Applicable Ratings are not available for the Borrower or PG&E Utility but
are generally available for other companies, then the Applicable Margins shall
be those set forth above opposite level 6.
 
“Applicable Rating”:  for the purpose of determining the Applicable Margin and
the Facility Fee Rate, (a) as long as either Moody’s or S&P assigns a Rating,
the Applicable Rating shall be the Rating assigned by Moody’s and/or S&P or (b)
if neither Moody’s or S&P assigns a Rating, the Applicable Rating shall be the
rating that is one numeric level below the rating assigned by Moody’s and/or S&P
to the long-term, senior unsecured, non-credit enhanced debt rating of PG&E
Utility unless the long-term, senior unsecured, non-credit enhanced debt rating
of PG&E Utility is rated below “Baa3” by Moody’s or below “BBB-” by S&P in which
case the
 

 
2

--------------------------------------------------------------------------------

 

Applicable Rating shall be the rating set forth opposite level 6 in the
applicable grid.  For example, if neither Moody’s or S&P assigns a Rating and
the long-term, senior unsecured, non-credit enhanced debt rating of PG&E Utility
is “A3” by Moody’s and “A-” by S&P, the Applicable Rating for Moody’s will be
“Baa1” and the Applicable Rating for S&P will be “BBB+”.
 
“Application”:  an application, in such form as the relevant Issuing Lender may
reasonably specify from time to time, requesting such Issuing Lender to issue a
Letter of Credit.
 
“Arrangers”:  as defined in the preamble hereto.
 
“Assignee”:  as defined in Section 10.6(b).
 
“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit E.
 
“Available Commitment”:  as to any Lender at any time, an amount equal to the
excess, if any, of (a) such Lender’s Commitment then in effect over (b) such
Lender’s Extensions of Credit then outstanding.
 
“Beneficial Owner”:  as defined in Rule 13d-3 and Rule 13d-5 under the Exchange
Act, except that in calculating the beneficial ownership of any particular
“person” (as that term is used in Sections 13(d) and 14(d) of the Exchange Act),
such “person” will be deemed to have beneficial ownership of all securities that
such “person” has the right to acquire by conversion or exercise of other
securities, whether such right is currently exercisable or is exercisable only
upon the occurrence of a subsequent condition.  The terms “Beneficially Owns”
and “Beneficially Owned” have correlative meanings.
 
“Benefitted Lender”:  as defined in Section 10.7(a).
 
“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Borrower”:  as defined in the preamble hereto.
 
“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the Lenders to make Loans hereunder.
 
“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City or San Francisco, California are authorized or
required by law to close, provided, that with respect to notices and
determinations in connection with, and payments of principal and interest on,
Eurodollar Loans, such day is also a day for trading by and between banks in
Dollar deposits in the London interbank eurodollar market.
 
“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
 

 
3

--------------------------------------------------------------------------------

 

“Change of Law”:  the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation,
statute, treaty, policy, guideline or directive by any Governmental Authority,
(b) any change in any law, rule, regulation, statute, treaty, policy, guideline
or directive or in the application, interpretation, promulgation,
implementation, administration or enforcement thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change of Law”, regardless of the date enacted, adopted or issued.
 
“Change of Control”:  (a) any person or group (within the meaning of the
Exchange Act and the rules of the SEC thereunder as of the Effective Date) shall
become the Beneficial Owner of shares representing more than 30% of the voting
power of the Borrower’s Capital Stock, or (b) occupation of a majority of the
seats (other than vacant seats) on the Borrower’s board of directors (the
“Board”) by persons who were neither nominated by the Board nor appointed by
directors so nominated by the Board, provided that no event described in clauses
(a) or (b) shall constitute a Change of Control if after giving effect to such
event the ratings by Moody’s and S&P of the Borrower’s senior, unsecured,
non-credit enhanced debt shall be at least the higher of (1) Baa3 from Moody’s
and BBB- from S&P and (2) the ratings by such rating agencies of such debt in
effect before the earlier of the occurrence or the public announcement of such
event.
 
“Code”:  the Internal Revenue Code of 1986, as amended from time to time.
 
“Co-Documentation Agents”:  as defined in the preamble hereto.
 
“Commitment”:  as to any Lender, the obligation of such Lender, if any, to make
Revolving Loans and participate in Swingline Loans and Letters of Credit in an
aggregate principal and/or face amount not to exceed the amount set forth under
the heading “Commitment” opposite such Lender’s name on Schedule 1.1A or in the
Assignment and Assumption or New Lender Supplement pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof.  The original amount of the Total Commitments is $300,000,000.
 
“Commitment Increase Notice”:  as defined in Section 2.3(a).
 
“Commitment Increase Supplement”:  as defined in Section 2.3(c).
 
“Commitment Period”:  the period from and including the Effective Date to the
Termination Date.
 
“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.
 

 
4

--------------------------------------------------------------------------------

 

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit C.
 
“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to
Section 2.15, 2.16, 2.17 or 10.5 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Commitment.
 
“Connection Income Taxes”:  Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated Capitalization”: on any date of determination, the sum of (a)
Consolidated Total Debt on such date, plus without duplication, (b) (i) the
amounts set forth opposite the captions “common shareholders’ equity” (or any
similar caption) and “preferred stock” (or any similar caption) on the
consolidated balance sheet, prepared in accordance with GAAP, of the Borrower
and its Subsidiaries as of such date, and (ii) the outstanding principal amount
of any junior subordinated deferrable interest debentures or other similar
securities issued by the Borrower or any of its Subsidiaries after the Effective
Date.
 
“Consolidated Capitalization Ratio”:  on any date of determination, the ratio of
(a) Consolidated Total Debt to (b) Consolidated Capitalization.
 
“Consolidated Total Debt”:  at any date, the aggregate principal amount of all
obligations of the Borrower and its Significant Subsidiaries at such date that
in accordance with GAAP would be classified as debt on a consolidated balance
sheet of the Borrower, and without duplication all Guarantee Obligations of the
Borrower and its Significant Subsidiaries at such date in respect of obligations
of any other Person that in accordance with GAAP would be classified as debt on
a consolidated balance sheet of such Person; provided that, the determination of
“Consolidated Total Debt” shall exclude, without duplication, (a) the
Securitized Bonds, (b) Indebtedness of the Borrower and its Significant
Subsidiaries in an amount equal to the amount of cash held as cash collateral
for any fully cash collateralized letter of credit issued for the account of the
Borrower or any Significant Subsidiary, (c) imputed Indebtedness of the Borrower
or any Significant Subsidiary incurred in connection with power purchase and
fuel agreements, (d) any junior subordinated deferrable interest debentures or
other similar securities issued by the Borrower or any of its Subsidiaries after
the Effective Date and (e) as of a date of determination, the amount of any
securities included within the caption “preferred stock” (or any similar
caption) on the consolidated balance sheet, prepared in accordance with GAAP, of
the Borrower and its Subsidiaries as of such date.
 
“Continuing Lender”:  as defined in Section 2.7.
 

 
5

--------------------------------------------------------------------------------

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control”:  the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise.  “Controlling”
and “Controlled” have meanings correlative thereto.
 
“Credit Event”:  as defined in Section 5.2.
 
“Debtor Relief Laws”:  the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
 
“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Defaulting Lender”:  subject to the penultimate paragraph of Section 2.20, any
Lender, as reasonably determined by the Administrative Agent, that has (a)
failed to fund any portion of its Revolving Loans, Participation Amounts or
Swingline Participation Amounts within three (3) business days of the date
required to be funded by it under this Agreement, unless such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
Default, shall be specifically identified in such writing) has not been
satisfied, (b) notified the Borrower, the Administrative Agent, any Issuing
Lender, the Swingline Lender or any other Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement (other than a notice of a good faith
dispute or related communications) or generally under other agreements in which
it commits to extend credit, unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s good faith determination that a condition precedent to
funding (which condition precedent, together with any applicable Default, shall
be specifically identified in such writing or public statement) cannot be
satisfied, (c) failed, within three (3) Business Days after written request by
the Administrative Agent (based on the Administrative Agent’s reasonable belief
that such Lender may not fulfill its funding obligation), to confirm that it
will comply with the terms of this Agreement relating to its obligations to fund
prospective Revolving Loans, Participation Amounts and Swingline Participation
Amounts, unless the subject of a good faith dispute (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent), (d) otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it under this Agreement within three (3) business days of
the date when due, unless the subject of a good faith dispute, or (e) become the
subject of a proceeding under any Debtor Relief Law, or has had a receiver,
conservator, trustee or custodian appointed for it, or has consented to,
approved of or acquiesced in any such proceeding or appointment or has a parent
company that
 

 
6

--------------------------------------------------------------------------------

 

has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has consented
to, approved of or acquiesced in any such proceeding or appointment; provided
that (i) if a Lender would be a “Defaulting Lender” solely by reason of events
relating to a parent company of such Lender or solely because a Governmental
Authority has been appointed as receiver, conservator, trustee or custodian for
such Lender, in each case as described in clause (e) above, the Administrative
Agent and each Issuing Lender may, in their discretion, determine that such
Lender is not a “Defaulting Lender” if and for so long as the Administrative
Agent and each Issuing Lender is satisfied that such Lender will continue to
perform its funding obligations hereunder and (ii) a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of voting
stock or any other equity interest in such Lender or a parent company thereof by
a Governmental Authority or an instrumentality thereof, or the exercise of
control over such Lender or parent company thereof, by a Governmental Authority
or instrumentality thereof so long as such ownership interest does not result in
or provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (e) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to the penultimate paragraph of Section 2.20)
upon delivery of written notice of such determination to the Borrower, each
Issuing Lender, the Swingline Lender and each Lender.
 
“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.
 
“Dollars” and “$”:  dollars in lawful currency of the United States.
 
“Effective Date”:  the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied or waived.
 
“Eligible Assignee”:  (a) any commercial bank or other financial institution
having a senior unsecured debt rating by Moody’s of A3 or better and by S&P of
A- or better, which is domiciled in a country which is a member of the OECD or
(b) with respect to any Person referred to in the preceding clause (a), any
other Person that is engaged in making, purchasing, holding or investing in bank
loans and similar extensions of credit in the ordinary course of business all of
the Capital Stock of which is owned, directly or indirectly, by such Person;
provided that in the case of clause (b), the Borrower and each Issuing Lender
shall have consented to the designation of such Person as an Eligible Assignee
(such consent of the Borrower not to be unreasonably withheld or delayed).
 
“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
 

 
7

--------------------------------------------------------------------------------

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.
 
“Eurocurrency Liabilities”:  as defined in Regulation D of the Board.
 
“Eurocurrency Reserve Requirements”:  of any Lender for any Interest Period as
applied to a Eurodollar Loan, the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
any such percentage shall be so applicable) under any regulations of the Board
or other Governmental Authority having jurisdiction with respect to determining
the maximum reserve requirement (including basic, supplemental and emergency
reserves) for such Lender with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities having a term equal to such Interest Period.
 
“Eurodollar Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Reuters Screen
LIBOR01 Page (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to Dollar deposits in the
London interbank market) at or about 11:00 A.M., London time, two Business Days
prior to the beginning of such Interest Period.  In the event that such rate
does not appear on Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
Dollar deposits in the London interbank market), the “Eurodollar Base Rate”
shall be determined by reference to such other comparable publicly available
service for displaying eurodollar rates as may be selected by the Administrative
Agent or, in the absence of such availability, by reference to the rate at which
the Administrative Agent is offered Dollar deposits at or about 11:00 A.M., New
York City time, two Business Days prior to the beginning of such Interest Period
in the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.
 
“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.
 
“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):
 
Eurodollar Base Rate
1.00 - Eurocurrency Reserve Requirements




 
8

--------------------------------------------------------------------------------

 

    “Eurodollar Tranche”:  the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).
 
“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Exchange Act”:  Securities Exchange Act of 1934, as amended.
 
“Excluded Taxes”:  any of the following Taxes imposed on or with respect to any
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 2.19) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.16(a) or (c), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Sections 2.16(e) and (d) any U.S. federal withholding Taxes
imposed pursuant to FATCA.
 
“Existing Credit Agreement”:  has the meaning assigned to that term in the first
recital paragraph.
 
“Extension Notice”:  as defined in Section 2.7(b).
 
“Extensions of Credit”:  as to any Lender at any time, an amount equal to the
sum of (a) the aggregate principal amount of all Revolving Loans held by such
Lender then outstanding, (b) such Lender’s Percentage of the L/C Obligations
then outstanding and (c) such Lender’s Percentage of the aggregate principal
amount of Swingline Loans then outstanding.
 
“Facility Fee Rate”:  for any day, the rate per annum determined pursuant to the
grid set forth below, based upon the Applicable Ratings then in effect:
 
 
Level
Applicable Rating
S&P/Moody’s
 
Facility Fee Rate
1
Higher than A-/A3
0.100%
2
A-/A3
0.125%
3
BBB+/Baa1
0.175%
4
BBB/Baa2
0.225%
5
BBB-/Baa3
0.275%
6
Lower than BBB-/Baa3
0.350%



 

 
9

--------------------------------------------------------------------------------

 

Subject to the provisions of this paragraph regarding split ratings, changes in
the Facility Fee Rate shall become effective on the date on which S&P and/or
Moody’s changes its relevant Applicable Rating.  In the event the Applicable
Ratings of S&P and Moody’s are in different levels set forth in the grid above,
the higher of the two Applicable Ratings (i.e., the Applicable Rating set forth
in the grid above opposite the lower numerical level number) shall govern.  In
the event that, at any time, an Applicable Rating is not available from one of
such rating agencies, the Facility Fee Rate shall be determined on the basis of
the Applicable Rating from the other rating agency.  In the event that, at any
time, Applicable Ratings from each such rating agency are not available for
companies generally, the Facility Fee Rate shall be determined on the basis of
the last Applicable Rating(s) made available.  In the event that, at any time,
such Applicable Ratings are not available for the Borrower or PG&E Utility but
are generally available for other companies, then the Facility Fee Rate shall be
that set forth above opposite level 6.
 
“FATCA”:  Sections 1471 through 1474 of the Code, as of Effective Date (or any
amended or successor version that is substantively comparable and not materially
more onerous to comply with), any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code.
 
“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.
 
“Fee Payment Date”:  (a) the fifth Business Day following the last day of each
March, June, September and December during the Commitment Period, (b) the last
day of the Commitment Period and (c) the last day of each March, June, September
and December after the last day of the Commitment Period, so long as any
principal amount of the Loans or any Reimbursement Obligations remain
outstanding after the last day of the Commitment Period.
 
“Foreign Lender”:  a Lender or an Issuing Lender that is not a U.S. Person.
 
“FPA”:  the Federal Power Act, as amended, and the rules and regulations
promulgated thereunder.
 
“Fronting Exposure”:  at any time there is a Defaulting Lender, such Defaulting
Lender’s Percentage of Swingline Loans and L/C Obligations other than Swingline
Loans and L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or cash collateralized in
accordance with the terms hereof.
 
“Funding Office”:  the office of the Administrative Agent specified in Section
10.2(a) or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
 
“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time, except as noted below.  In the event that any “Change
in Accounting Principles” (as
 

 
10

--------------------------------------------------------------------------------

 

defined below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then,
upon the request of the Borrower or the Required Lenders, the Borrower and the
Administrative Agent agree to enter into negotiations in order to amend such
provisions of this Agreement so as to reflect equitably such Change in
Accounting Principles with the desired result that the criteria for evaluating
the Borrower’s financial condition shall be the same after such Change in
Accounting Principles as if such Change in Accounting Principles had not been
made.  Until such time as such an amendment shall have been executed and
delivered by the Borrower, the Administrative Agent and the Required Lenders,
all financial covenants, standards and terms in this Agreement shall continue to
be calculated or construed as if such Change in Accounting Principles had not
occurred.  “Change in Accounting Principles” refers to changes in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants or any successor thereto, the SEC or, if
applicable, the Public Company Accounting Oversight Board.
 
“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners and
supra-national bodies such as the European Union or the European Central Bank).
 
“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees any Indebtedness, leases, dividends
or other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation, (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof or (v) to reimburse or
indemnify an issuer of a letter of credit, surety bond or guarantee issued by
such issuer in respect of primary obligations of a primary obligor other than
the Borrower or any Significant Subsidiary; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.
 

 
11

--------------------------------------------------------------------------------

 

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables, including under energy procurement and transportation contracts,
incurred in the ordinary course of such Person’s business), (c) all obligations
of such Person evidenced by notes, bonds, debentures or other similar
instruments, (d) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee which are capitalized in
accordance with GAAP, (f) all obligations of such Person, contingent or
otherwise, as an account party or applicant under or in respect of acceptances,
letters of credit, surety bonds or similar arrangements (other than
reimbursement obligations, which are not due and payable on such date, in
respect of documentary letters of credit issued to provide for the payment of
goods and services in the ordinary course of business), (g) the liquidation
value of all mandatorily redeemable preferred Capital Stock of such Person,
(h) all Guarantee Obligations of such Person in respect of obligations of the
kind referred to in clauses (a) through (g) above, (i) all obligations of the
kind referred to in clauses (a) through (h) above secured by (or for which the
holder of such obligation has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including accounts and contract rights) owned
by such Person, whether or not such Person has assumed or become liable for the
payment of such obligation (provided, that if such Person is not liable for such
obligation, the amount of such Person’s Indebtedness with respect thereto shall
be deemed to be the lesser of the stated amount of such obligation and the value
of the property subject to such Lien), and (j) for the purposes of Section 8(e)
only, all obligations of such Person in respect of Swap Agreements, provided
that Indebtedness as used in this Agreement shall exclude any Non-Recourse
Debt.  The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.
 
“Indemnified Taxes”:  (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.
 
“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Insolvent”:  pertaining to a condition of Insolvency.
 
“Interest Payment Date”:  (a) as to any ABR Loan (other than any Swingline
Loan), the last day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period, (d) as to any Eurodollar Loan, the date of any repayment or
prepayment made in respect thereof and (e) as to any Swingline Loan, the day
that such Loan is required to be repaid.
 

 
12

--------------------------------------------------------------------------------

 

“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six or (if available to
all Lenders) nine or twelve months thereafter, as selected by the Borrower in
its notice of borrowing or notice of conversion, as the case may be, given with
respect thereto; and (b) thereafter, each period commencing on the last day of
the next preceding Interest Period applicable to such Eurodollar Loan and ending
one, two, three or six or (if available to all Lenders) nine or twelve months
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 12:00 Noon, New York City time, on the date
that is three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:
 
(i)           if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
 
(ii)           the Borrower may not select an Interest Period that would extend
beyond the Termination Date;
 
(iii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
 
(iv)           the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.
 
“IRS”:  the United States Internal Revenue Service.
 
“ISP”: the “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice, Inc. (or such later version thereof as may
be in effect at the time of issuance).
 
“Issuing Lender”: (a) Bank of America N.A., Citibank, N.A.,  JPMorgan Chase
Bank, N.A., The Royal Bank of Scotland plc and Wells Fargo Bank, National
Association, and (b) any other Lender selected by the Borrower as an Issuing
Lender with the consent of such Lender and the Administrative Agent.  The
Borrower may, at any time upon giving at least 10 days’ prior written notice
thereof to the Lenders and the Administrative Agent, remove any Issuing Lender,
provided that no Letters of Credit issued by such Issuing Lender are outstanding
or the Borrower terminates or cash collateralizes any Letters of Credit issued
by such Issuing Lender on or prior to such removal.
 
“knowledge of the Borrower”:  actual knowledge of any Responsible Officer of the
Borrower.
 
“L/C Commitment”:  $100,000,000.
 

 
13

--------------------------------------------------------------------------------

 

“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under issued Letters of Credit that have
not then been reimbursed pursuant to Section 3.5.
 
“L/C Participants”:  in respect of any Letter of Credit, the collective
reference to all the Lenders other than the Issuing Lender that issued such
Letter of Credit.
 
“L/C Pro Rata Share”:  the fraction equal to the lesser of (a) one (1) divided
by the total number of Issuing Lenders and (b) 0.20.
 
“Lenders”:  as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include the Swingline Lender and any Conduit Lender.
 
“Letters of Credit”:  as defined in Section 3.1.
 
“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).
 
“Loan”:  any loan made by any Lender pursuant to this Agreement, including
Swingline Loans and Revolving Loans.
 
“Loan Documents”:  this Agreement, the Notes and the Applications and, in each
case, any amendment, waiver, supplement or other modification to any of the
foregoing.
 
“Material Adverse Effect”:  (a) a change in the business, property, operations
or financial condition of the Borrower and its Subsidiaries taken as a whole
that could reasonably be expected to materially and adversely affect the
Borrower’s ability to perform its obligations under the Loan Documents or (b) a
material adverse effect on the validity or enforceability of this Agreement or
any of the other Loan Documents.
 
“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.
 
“Moody’s”:  Moody’s Investors Service, Inc.
 
“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
 
“New Lender Supplement”:  as defined in Section 2.3(b).
 
“New Revolving Credit Lender”:  as defined in Section 2.3(b).
 

 
14

--------------------------------------------------------------------------------

 

“Non-Extending Lender”:  as defined in Section 2.7.
 
“Non-Recourse Debt”:  Indebtedness of the Borrower or any of its Significant
Subsidiaries that is incurred in connection with the acquisition, construction,
sale, transfer or other disposition of specific assets, to the extent recourse,
whether contractual or as a matter of law, for non-payment of such Indebtedness
is limited (a) to such assets, or (b) if such assets are (or are to be) held by
a Subsidiary formed solely for such purpose, to such Subsidiary or the Capital
Stock of such Subsidiary.
 
“Notes”:  as defined in Section 2.14(g).
 
“Obligations”:  the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans, the
Reimbursement Obligations and all other obligations and liabilities of the
Borrower to the Administrative Agent or to any Issuing Lender or to any Lender,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including, without limitation, all fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by the Borrower pursuant hereto) or otherwise.
 
“OECD”:  the countries constituting the “Contracting Parties” to the Convention
on the Organisation For Economic Co-operation and Development, as such term is
defined in Article 4 of such Convention.
 
“Other Connection Taxes”:  with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.19).
 
“Participant”:  as defined in Section 10.6(c).
 
“Participant Register”:  as defined in Section 10.6(c)(iii).
 
“Participation Amount”:  as defined in Section 3.4(b).
 

 
15

--------------------------------------------------------------------------------

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
 
“Percentage”:  as to any Lender at any time, the percentage which such Lender’s
Commitment then constitutes of the Total Commitments or, at any time after the
Commitments shall have expired or terminated, the percentage which the aggregate
principal amount of such Lender’s Revolving Loans then outstanding constitutes
of the aggregate principal amount of the Revolving Loans then outstanding,
provided, that, in the event that the Revolving Loans are paid in full prior to
the reduction to zero of the Total Extensions of Credit, the Percentages shall
be determined in a manner designed to ensure that the other outstanding
Extensions of Credit shall be held by the Lenders on a comparable basis.
 
“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
 
“PG&E Utility”:  Pacific Gas and Electric Company, a California corporation.
 
“Plan”:  at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Rating”:  each rating announced by S&P and Moody’s in respect of the Borrower’s
senior unsecured, non credit-enhanced debt.
 
“Recipient”:  the Administrative Agent, any Lender, the Swingline Lender or any
Issuing Lender.
 
“Refunded Swingline Loans”:  as defined in Section 2.5.
 
“Register”:  as defined in Section 10.6(b).
 
“Regulation U”:  Regulation U of the Board as in effect from time to time.
 
“Reimbursement Obligation”:  the obligation of the Borrower to reimburse each
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.
 
“Related Parties”:  with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.
 
“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 

 
16

--------------------------------------------------------------------------------

 

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty-day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.
 
“Required Lenders”:  at any time, the holders of more than 50% of the Total
Commitments then in effect or, if the Commitments have been terminated, the
Total Extensions of Credit then outstanding.  The Total Commitments of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time; provided that, any Swingline Participation Amount and any Participation
Amount that such Defaulting Lender has failed to fund and that have not been
reallocated to and funded by another Lender shall be deemed to be held by the
Lender that is the Swingline Lender or an Issuing Lender, as the case may be, in
making such determination.
 
“Requirement of Law”:  as to any Person, the Articles of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
 
“Responsible Officer”:  the chief executive officer, president, chief financial
officer, treasurer or assistant treasurer of the Borrower, but in any event,
with respect to financial matters, the chief financial officer, treasurer or
assistant treasurer of the Borrower.
 
“Revolving Credit Offered Increase Amount”:  as defined in Section 2.3(a).
 
“Revolving Credit Re-Allocation Date”:  as defined in Section 2.3(d).
 
“Revolving Loans”:  as defined in Section 2.1(a).
 
“S&P”:  Standard & Poor’s Ratings Services.
 
“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
 
“Securitized Bonds”:  any securitized bonds or similar asset-backed securities
that are non-recourse to PG&E Utility, are issued by a special purpose
subsidiary of PG&E Utility and are payable from a specific or dedicated rate
component.
 
“Significant Subsidiary”:  as defined in Article 1, Rule 1-02(w) of
Regulation S-X of the Exchange Act as of the Effective Date, provided that
notwithstanding the foregoing, neither PG&E Energy Recovery Funding LLC nor any
other special purpose finance subsidiary shall constitute a Significant
Subsidiary.  Unless otherwise qualified, all references to a “Significant
Subsidiary” or to “Significant Subsidiaries” in this Agreement shall refer to a
Significant Subsidiary or Significant Subsidiaries of the Borrower.
 
“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.
 

 
17

--------------------------------------------------------------------------------

 

“Specified Exchange Act Filings”:  the Borrower’s Form 10-K annual report for
the year ended December 31, 2012 and each and all of the Form 10-Ks, Form 10-Qs
and Form 8-Ks (and to the extent applicable proxy statements) filed by the
Borrower or PG&E Utility with the SEC after December 31, 2012 and prior to the
date that is one Business Day before the date of this Agreement.
 
“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.
 
“Swap Agreement”:  any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.
 
“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.4 in an aggregate principal amount at any
one time outstanding not to exceed $100,000,000.
 
“Swingline Lender”:  Bank of America, N.A., in its capacity as the lender of
Swingline Loans.
 
“Swingline Loans”:  as defined in Section 2.4.
 
“Swingline Participation Amount”:  as defined in Section 2.5.
 
“Syndication Agents”:  as defined in the preamble hereto.
 
“Taxes”:  all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Termination Date”:  the date that is the fifth anniversary of the Effective
Date or such later date as may be determined pursuant to Section 2.7(b) or such
earlier date as otherwise determined pursuant to Section 2.7.
 
“Total Commitments”:  at any time, the aggregate amount of the Commitments of
all Lenders at such time.
 

 
18

--------------------------------------------------------------------------------

 

“Total Extensions of Credit”:  at any time, the aggregate amount of the
Extensions of Credit of all Lenders at such time.
 
“Transferee”:  any Assignee or Participant.
 
“Type”:  as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
 
“United States”:  the United States of America.
 
“U.S. Person”:  any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
 
1.2           Other Definitional Provisions and Interpretative Provisions. 
 
(a)           Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the other Loan Documents
or any certificate or other document made or delivered pursuant hereto or
thereto.
 
(b)           As used herein and, except as otherwise provided therein, in the
other Loan Documents, and any certificate or other document made or delivered
pursuant hereto or thereto, (i) accounting terms relating to the Borrower and
its Significant Subsidiaries defined in Section 1.1 and accounting terms partly
defined in Section 1.1, to the extent not defined, shall have the respective
meanings given to them under GAAP, (ii) the words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”,
(iii) the word “incur” shall be construed to mean incur, create, issue, assume
or become liable in respect of (and the words “incurred” and “incurrence” shall
have correlative meanings), (iv) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, Capital Stock,
securities, revenues, accounts, leasehold interests and contract rights, and
(v) references to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time.
 
(c)           The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
 
(d)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
 
(e)           The Borrower shall not be required to perform, nor shall it be
required to guarantee the performance of, any of the affirmative covenants set
forth in Section 6 that apply to any of its Significant Subsidiaries nor shall
any of the Borrower’s Significant Subsidiaries be required to perform, nor shall
any of such Significant Subsidiaries be required to guarantee the performance
of, any of the Borrower’s affirmative covenants set forth in Section 6 or any of
the affirmative covenants set forth in Section 6 that apply to any other
Significant Subsidiary; provided, that nothing in this Section 1.2(e) shall
prevent the occurrence of a Default or an Event
 

 
19

--------------------------------------------------------------------------------

 

of Default arising out of the Borrower’s failure to cause any Significant
Subsidiary to comply with the provisions of this Agreement applicable to such
Significant Subsidiary.
 
SECTION 2.  AMOUNT AND TERMS OF COMMITMENTS
 
2.1           Commitments.
 
(a)           Subject to the terms and conditions hereof, each Lender severally
agrees to make revolving credit loans in Dollars (“Revolving Loans”) to the
Borrower from time to time on or after the Effective Date and during the
Commitment Period in an aggregate principal amount at any one time outstanding
which, when added to such Lender’s Percentage of the sum of (i) the L/C
Obligations then outstanding and (ii) the aggregate principal amount of the
Swingline Loans then outstanding, does not exceed the amount of such Lender’s
Commitment; provided that, after giving effect to the Revolving Loans requested
to be made, the aggregate amount of the Available Commitments shall not be less
than zero.  During the Commitment Period, the Borrower may use the Commitments
by borrowing, prepaying the Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof.  The
Revolving Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.9.
 
(b)           The Borrower shall repay all outstanding Revolving Loans on the
Termination Date.
 
2.2           Procedure for Revolving Loan Borrowing.  The Borrower may borrow
under the Commitments during the Commitment Period on any Business Day, provided
that the Borrower shall give the Administrative Agent irrevocable notice (which
notice must be received by the Administrative Agent (a) prior to 12:00 Noon, New
York City time, three Business Days prior to the requested Borrowing Date, in
the case of Eurodollar Loans, or (b) prior to 11:00 A.M., New York City time, on
the requested Borrowing Date, in the case of ABR Loans) specifying (i) the
amount and Type of Revolving Loans to be borrowed, (ii) the requested Borrowing
Date and (iii) in the case of Eurodollar Loans, the respective amounts of each
such Type of Loan and the respective lengths of the initial Interest Period
therefor.  Each borrowing under the Commitments shall be in an amount equal to
$1,000,000 or a whole multiple of $500,000 in excess thereof (or, if the then
aggregate Available Commitments are less than $1,000,000, such lesser amount);
provided, that the Swingline Lender may request, on behalf of the Borrower,
borrowings under the Commitments that are ABR Loans in other amounts pursuant to
Section 2.5.  Upon receipt of any such notice from the Borrower, the
Administrative Agent shall promptly notify each Lender thereof.  Each Lender
will make the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the Borrower at the Funding Office prior
to 12:00 Noon, New York City time, on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent.  Such
borrowing will then be made available to the Borrower by the Administrative
Agent crediting the account of the Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Lenders and in like funds as received by the Administrative Agent.
 

 
20

--------------------------------------------------------------------------------

 

2.3           Commitment Increases.
 
(a)           In the event that the Borrower wishes to increase the Total
Commitments at any time when no Default or Event of Default has occurred and is
continuing (or shall result of such increase), it shall notify the
Administrative Agent in writing, given not more frequently than once per
calendar year, of the amount (the “Revolving Credit Offered Increase Amount”) of
such proposed increase (such notice, a  “Commitment Increase Notice”) which
shall be in a minimum amount equal to $5,000,000 and shall not exceed, in the
aggregate for all increases, $100,000,000.  The Borrower shall offer each of the
Lenders the opportunity to provide such Lender’s Percentage of the Revolving
Credit Offered Increase Amount, and if any Lender declines such offer, in whole
or in part, the Borrower may offer such declined amount to (i) other Lenders
with the consent of the Swingline Lender and the Issuing Lenders (which consents
of the Swingline Lender and the Issuing Lenders shall not be unreasonably
withheld or delayed) and/or (ii) other banks, financial institutions or other
entities with the consent of the Administrative Agent, the Swingline Lender and
the Issuing Lenders (which consents of the Administrative Agent, the Swingline
Lender and the Issuing Lenders shall not be unreasonably withheld or
delayed).  The Commitment Increase Notice shall specify the Lenders and/or
banks, financial institutions or other entities that will be requested to
provide such Revolving Credit Offered Increase Amount.  The Borrower or, if
requested by the Borrower, the Administrative Agent will notify such Lenders,
and/or banks, financial institutions or other entities of such offer.
 
(b)           Any additional bank, financial institution or other entity which
the Borrower selects to offer a portion of the increased Total Commitments and
which elects to become a party to this Agreement and obtain a Commitment in an
amount so offered and accepted by it pursuant to Section 2.3(a) shall execute a
new lender supplement (the “New Lender Supplement”) with the Borrower, the
Issuing Lenders and the Administrative Agent, substantially in the form of
Exhibit A, whereupon such bank, financial institution or other entity (herein
called a “New Revolving Credit Lender”) shall become a Lender for all purposes
and to the same extent as if originally a party hereto and shall be bound by and
entitled to the benefits of this Agreement, provided that the Commitment of any
such New Revolving Credit Lender shall be in an amount not less than $5,000,000.
 
(c)           Any Lender which accepts an offer to it by the Borrower to
increase its Commitment pursuant to Section 2.3(a) shall, in each case, execute
a Commitment Increase Supplement with the Borrower, the Issuing Lenders and the
Administrative Agent, substantially in the form of Exhibit B, whereupon such
Lender shall be bound by and entitled to the benefits of this Agreement with
respect to the full amount of its Commitment as so increased.
 
(d)           If any bank, financial institution or other entity becomes a New
Revolving Credit Lender pursuant to Section 2.3(b) or any Lender’s Commitment is
increased pursuant to Section 2.3(c), additional Revolving Loans made on or
after the effectiveness thereof (the “Revolving Credit Re-Allocation Date”)
shall be made pro rata based on the Percentages in effect on and after such
Revolving Credit Re-Allocation Date (except to the extent that any such pro rata
borrowings would result in any Lender making an aggregate principal amount of
Revolving Loans in excess of its Commitment, in which case such excess amount
will be allocated to, and made by, such New Revolving Credit Lenders and/or
Lenders with such increased Commitments to the extent of, and pro rata based on,
their respective Commitments otherwise available for
 

 
21

--------------------------------------------------------------------------------

 


Revolving Loans), and continuations of Eurodollar Loans outstanding on such
Revolving Credit Re-Allocation Date shall be effected by repayment of such
Eurodollar Loans on the last day of the Interest Period applicable thereto and
the making of new Eurodollar Loans pro rata based on such new Percentages.  In
the event that on any such Revolving Credit Re-Allocation Date there is an
unpaid principal amount of ABR Loans, the Borrower shall make prepayments
thereof and borrowings of ABR Loans so that, after giving effect thereto, the
ABR Loans outstanding are held pro rata based on such new Percentages.  In the
event that on any such Revolving Credit Re-Allocation Date there is an unpaid
principal amount of Eurodollar Loans, such Eurodollar Loans shall remain
outstanding with the respective holders thereof until the expiration of their
respective Interest Periods (unless the Borrower elects to prepay any thereof in
accordance with the applicable provisions of this Agreement), and interest on
and repayments of such Eurodollar Loans will be paid thereon to the respective
Lenders holding such Eurodollar Loans pro rata based on the respective principal
amounts thereof outstanding.
 
(e)           Notwithstanding anything to the contrary in this Section 2.3,
(i) no Lender shall have any obligation to increase its Commitment unless it
agrees to do so in its sole discretion and unless the Administrative Agent, the
Swingline Lender and the Issuing Lenders consent to such increase (which
consents of the Administrative Agent, the Swingline Lender and the Issuing
Lenders shall not be unreasonably withheld or delayed); provided, that any
Lender not responding to the Commitment Increase Notice within the time period
prescribed therein shall be deemed to have declined to increase its Commitment
and (ii) in no event shall any transaction effected pursuant to this Section 2.3
(A) cause the Total Commitments to exceed $400,000,000 or (B) occur at a time at
which a Default or an Event of Default has occurred and is continuing.
 
(f)           The Administrative Agent shall have received on or prior to the
Revolving Credit Re-Allocation Date, for the benefit of the Lenders, (i) a legal
opinion of counsel to the Borrower covering such matters as are customary for
transactions of this type as may be reasonably requested by the Administrative
Agent, which opinions shall be substantially the same, to the extent
appropriate, as the opinions rendered by counsel to the Borrower on the
Effective Date and (ii) certified copies of resolutions of the board of
directors of the Borrower authorizing the Borrower to borrow the Revolving
Credit Offered Increase Amount.
 
2.4           Swingline Commitment.
 
(a)           Subject to the terms and conditions hereof, the Swingline Lender
agrees to make a portion of the credit otherwise available to the Borrower under
the Commitments from time to time on or after the Effective Date during the
Commitment Period by making swingline loans (“Swingline Loans”) to the Borrower;
provided that (i) the aggregate principal amount of Swingline Loans outstanding
at any time shall not exceed the Swingline Commitment then in effect
(notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Revolving Loans, may
exceed the Swingline Commitment or the Swingline Lender’s Commitment then in
effect) and (ii) the Borrower shall not request, and the Swingline Lender shall
not make, any Swingline Loan if, after giving effect to the making of such
Swingline Loan, the aggregate amount of the Available Commitments would be less
than zero.  During the Commitment Period, the Borrower may use the Swingline
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof.  Swingline Loans shall be ABR Loans only.
 

 
22

--------------------------------------------------------------------------------

 

(b)           The Borrower shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on or prior to the date that is the
earlier of (i) 7 days after the date such Swingline Loan is made and (ii) the
Termination Date; provided that on each date on which a Revolving Loan is
borrowed, the Borrower shall repay all Swingline Loans then outstanding.
 
2.5           Procedure for Swingline Borrowing; Refunding of Swingline Loans.
 
(a)           Whenever the Borrower wishes to borrow Swingline Loans, it shall
give the Swingline Lender irrevocable telephonic notice confirmed promptly in
writing (which telephonic notice must be received by the Swingline Lender not
later than 1:00 P.M., New York City time, on the proposed Borrowing Date),
specifying (i) the amount to be borrowed and (ii) the requested Borrowing Date
(which shall be a Business Day during the Commitment Period).  Each borrowing
under the Swingline Commitment shall be in an amount equal to $100,000 or a
whole multiple thereof.  Not later than 2:00 P.M., New York City time, on the
Borrowing Date specified in a notice in respect of Swingline Loans, the
Swingline Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the amount of the
Swingline Loan to be made by the Swingline Lender.  The Administrative Agent
shall make the proceeds of such Swingline Loan available to the Borrower on such
Borrowing Date by depositing such proceeds in the account of the Borrower with
the Administrative Agent on such Borrowing Date in immediately available funds.
 
(b)           The Swingline Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day’s notice given by the Swingline Lender no later than 12:00 Noon, New York
City time, request each Lender to make, and each Lender hereby agrees to make, a
Revolving Loan, in an amount equal to such Lender’s Percentage of the aggregate
amount of the Swingline Loans (the “Refunded Swingline Loans”) outstanding on
the date of such notice, to repay the Swingline Lender.  Each Lender shall make
the amount of such Revolving Loan available to the Administrative Agent at the
Funding Office in immediately available funds, not later than 10:00 A.M., New
York City time, one Business Day after the date of such notice.  The proceeds of
such Revolving Loans shall be immediately made available by the Administrative
Agent to the Swingline Lender for application by the Swingline Lender to the
repayment of the Refunded Swingline Loans.  The Borrower irrevocably authorizes
the Swingline Lender to charge the Borrower’s accounts with the Administrative
Agent (up to the amount available in each such account) in order to immediately
pay the amount of such Refunded Swingline Loans to the extent amounts received
from the Lenders are not sufficient to repay in full such Refunded Swingline
Loans.
 
(c)           If prior to the time a Revolving Loan would have otherwise been
made pursuant to Section 2.5(b), one of the events described in Section 8(f)
shall have occurred and be continuing with respect to the Borrower or if for any
other reason, as determined by the Swingline Lender in its sole discretion,
Revolving Loans may not be made as contemplated by Section 2.5(b), each Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
notice referred to in Section 2.5(b), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans by paying to the
Swingline Lender an amount (the “Swingline Participation Amount”) equal to
(i) such Lender’s Percentage times (ii) the sum
 

 
23

--------------------------------------------------------------------------------

 

of the aggregate principal amount of Swingline Loans then outstanding that were
to have been repaid with such Revolving Loans.
 
(d)           Whenever, at any time after the Swingline Lender has received from
any Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.
 
(e)           Each Lender’s obligation to make the Loans referred to in Section
2.5(b) and to purchase participating interests pursuant to Section 2.5(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or the Borrower may have against the Swingline Lender, the Borrower
or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower or any other Lender or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.
 
2.6           Facility Fees, Etc.
 
(a)           The Borrower agrees to pay to the Administrative Agent for the
account of each Lender (other than a Defaulting Lender to the extent provided in
Section 2.20) a facility fee for the period from and including the date hereof
to the last day of the Commitment Period, computed at the Facility Fee Rate on
the Commitment of such Lender during the period for which payment is made,
payable quarterly in arrears on each Fee Payment Date, commencing on the first
such date to occur after the Effective Date.  In addition, if the principal
amount of any Loan or any Reimbursement Obligations shall remain outstanding and
unpaid after the last day of the Commitment Period, the Borrower agrees to pay
to the Administrative Agent, for the account of each Lender, a facility fee for
the period from the last day of the Commitment Period until the date on which
such amounts are repaid in full, computed at the Facility Fee Rate on such
amounts, payable quarterly in arrears on each Fee Payment Date, commencing on
the first such date after the last day of the Commitment Period.
 
(b)           The Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates as set forth in any written, duly executed fee
agreements with the Administrative Agent and to perform any other obligations
contained therein.
 
2.7           Termination or Reduction of Commitments; Extension of Termination
Date.
 

 
24

--------------------------------------------------------------------------------

 

(a)           The Borrower shall have the right, upon not less than three
Business Days’ notice to the Administrative Agent, to terminate the Commitments
or, from time to time, to reduce the amount of the Commitments; provided that no
such termination or reduction of Commitments shall be permitted if, after giving
effect thereto and to any prepayments of the Revolving Loans and Swingline Loans
made on the effective date thereof, the Total Extensions of Credit would exceed
the Total Commitments.  Any such reduction shall be in an amount equal to
$1,000,000, or a whole multiple thereof, and shall reduce permanently the
Commitments then in effect.
 
(b)           The Borrower may, by written notice to the Administrative Agent
(such notice being an “Extension Notice”) given no more frequently than once in
each calendar year, on not more than two occasions, request the Lenders to
consider an extension of the then applicable Termination Date to a later date,
which extension shall not exceed one year in each instance.  The Administrative
Agent shall promptly transmit any Extension Notice to each Lender.  Each Lender
shall notify the Administrative Agent whether it wishes to extend the then
applicable Termination Date not later than 30 days after the date of such
Extension Notice, and any such notice given by a Lender to the Administrative
Agent, once given, shall be irrevocable as to such Lender.  Any Lender which
does not expressly notify the Administrative Agent prior to the expiration of
such thirty-day period that it wishes to so extend the then applicable
Termination Date shall be deemed to have rejected the Borrower’s request for
extension of such Termination Date.  Lenders consenting to extend the then
applicable Termination Date are hereinafter referred to as “Continuing Lenders”,
and Lenders declining to consent to extend such Termination Date (or Lenders
deemed to have so declined) are hereinafter referred to as “Non-Extending
Lenders”.  If the Required Lenders have elected (in their sole and absolute
discretion) to so extend the Termination Date, the Administrative Agent shall
promptly notify the Borrower of such election by the Required Lenders, and
effective on the date which is 30 days after the date of such notice by the
Administrative Agent to the Borrower, the Termination Date shall be
automatically and immediately so extended with regard to the Continuing
Lenders.  No extension will be permitted hereunder without the consent of the
Required Lenders.  Upon the delivery of an Extension Notice and upon the
extension of the Termination Date pursuant to this Section, the Borrower shall
be deemed to have represented and warranted on and as of the date of such
Extension Notice and the effective date of such extension, as the case may be,
that no Default or Event of Default has occurred and is
continuing.  Notwithstanding anything contained in this Agreement to the
contrary, no Lender shall have any obligation to extend the Termination Date,
and each Lender may at its option, unconditionally and without cause, decline to
extend the Termination Date.
 
(c)           If the Termination Date shall have been extended in accordance
with this Section, all references herein to the “Termination Date” (except with
respect to any Non-Extending Lender) shall refer to the Termination Date as so
extended.
 
(d)           If any Lender shall determine (or be deemed to have determined)
not to extend the Termination Date as requested by any Extension Notice given by
the Borrower pursuant to this Section, the Commitment of such Non-Extending
Lender (including the obligations of such Lender under Section 2.5 and 3.4 and,
if such Non-Extending Lender is also an Issuing Lender, the obligation of such
Issuing Lender to issue Letters of Credit pursuant to Section 3) shall terminate
on the Termination Date without giving any effect to such proposed extension,
and the Borrower shall on such date pay to the Administrative Agent, for the
account of such Non
 

 
25

--------------------------------------------------------------------------------

 

Extending Lender, the principal amount of, and accrued interest on, such
Non-Extending Lender’s Loans and outstanding Reimbursement Obligations, together
with any amounts payable to such Lender pursuant to Section 2.17 and any and all
fees or other amounts owing to such Non-Extending Lender under this Agreement
(including, if such Non-Extending Lender is an Issuing Lender, such accrued
fronting fees as may have been agreed between the Borrower and such Issuing
Lender); provided that if the Borrower has replaced such Non-Extending Lender
pursuant to paragraph (e) below then the provisions of such paragraph shall
apply.  The Total Commitments (but not, for the avoidance of doubt, except as
hereinafter provided, the L/C Commitment) shall be reduced by the amount of the
Commitment of such Non-Extending Lender to the extent the Commitment of such
Non-Extending Lender has not been transferred to one or more Continuing Lenders
pursuant to paragraph (e) below, provided that, if the Total Commitments, after
giving effect to the reduction in the Total Commitments due to Non-Extending
Lenders which are not replaced pursuant to paragraph (e) below, is less than the
L/C Commitment, the L/C Commitment shall be reduced by an amount equal to such
excess.
 
(e)           A Non-Extending Lender shall be obligated, at the request of the
Borrower and subject to (i) payment by the successor Lender described below to
the Administrative Agent for the account of such Non-Extending Lender of the
principal amount of, and accrued interest on, such Non-Extending Lender’s Loans,
and (ii) payment by the Borrower to such Non-Extending Lender of any amounts
payable to such Non-Extending Lender pursuant to Section 2.17 (as if the
purchase of such Non-Extending Lender’s Loans constituted a prepayment thereof)
and any and all fees or other amounts owing to such Non-Extending Lender under
this Agreement (including, if such Non-Extending Lender is an Issuing Lender,
such accrued fronting fees as may have been agreed between the Borrower and such
Issuing Lender), to transfer without recourse, representation, warranty (other
than a representation that such Lender has not created an adverse claim on its
Loans) or expense to such Non-Extending Lender, at any time prior to the
Termination Date applicable to such Non-Extending Lender, all of such
Non-Extending Lender’s rights and obligations hereunder to another financial
institution or group of financial institutions nominated by the Borrower and
willing to participate as a successor Lender in the place of such Non-Extending
Lender; provided that, if such transferee is not already a Lender, (1) such
transferee satisfies all the requirements of this Agreement, and (2) the
Administrative Agent and each Issuing Lender that is a Continuing Lender shall
have consented to such transfer, which consent shall not be unreasonably
withheld or delayed.  Each such transferee successor Lender shall be deemed to
be a Continuing Lender hereunder in replacement of the transferor Non-Extending
Lender and shall enjoy all rights and assume all obligations on the part of such
Non-Extending Lender set forth in this Agreement.  Each such transfer shall be
effected pursuant to an Assignment and Assumption.
 
(f)           If the Termination Date shall have been extended in respect of
Continuing Lenders in accordance with this Section, any notice of borrowing
pursuant to Section 2.2 or 2.5 specifying a Borrowing Date occurring after the
Termination Date applicable to a Non-Extending Lender or requesting an Interest
Period extending beyond such date shall (i) have no effect in respect of such
Non-Extending Lender and (ii) not specify a requested aggregate principal amount
exceeding the aggregate Available Commitments (calculated on the basis of the
Commitments of the Continuing Lenders).
 

 
26

--------------------------------------------------------------------------------

 

2.8           Optional Prepayments.
 
(a)           The Borrower may at any time and from time to time prepay the
Loans, in whole or in part, without premium or penalty, upon irrevocable notice
delivered to the Administrative Agent no later than 12:00 Noon, New York City
time, three Business Days prior thereto, in the case of Eurodollar Loans, and no
later than 12:00 Noon, New York City time, one Business Day prior thereto, in
the case of ABR Loans, which notice shall specify the date and amount of
prepayment and whether the prepayment is of Eurodollar Loans or ABR Loans;
provided, that if a Eurodollar Loan is prepaid on any day other than the last
day of the Interest Period applicable thereto, the Borrower shall also pay any
amounts owing pursuant to Section 2.17.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.  If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are ABR Loans and Swingline Loans) accrued interest to such
date on the amount prepaid.  Partial prepayments of Revolving Loans which shall
be in an aggregate principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof.  Partial prepayments of Swingline Loans shall be in
an aggregate principal amount of $100,000 or a whole multiple thereof.
 
(b)           If a Lender becomes a Defaulting Lender at a time when Swingline
Loans are outstanding and such occurrence results in the existence of Fronting
Exposure in respect of such Swingline Loans, then the Borrower shall promptly
(and in any event within three Business Days), prepay Loans in an amount
sufficient to eliminate such Fronting Exposure arising from the existence of
Swingline Loans. Except for the mandatory nature thereof, any prepayment of
Loans pursuant to this Section 2.8(b) shall be subject to the provisions of
Section 2.8(a); provided that such prepayment may be in the amount needed to
eliminate the Fronting Exposure arising from the existence of Swingline Loans.
 
2.9           Conversion and Continuation Options.
 
(a)           The Borrower may elect from time to time to convert Eurodollar
Loans to ABR Loans by giving the Administrative Agent prior irrevocable notice
of such election no later than 12:00 Noon, New York City time, on the Business
Day preceding the proposed conversion date, provided that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto.  The Borrower may elect from time to time to convert ABR Loans
to Eurodollar Loans by giving the Administrative Agent prior irrevocable notice
of such election no later than 12:00 Noon, New York City time, on the third
Business Day preceding the proposed conversion date (which notice shall specify
the length of the initial Interest Period therefor), provided that no ABR Loan
may be converted into a Eurodollar Loan when any Event of Default has occurred
and is continuing and the Required Lenders have determined in their sole
discretion not to permit such conversions.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.
 
(b)           Any Eurodollar Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurodollar Loan may be continued as such when any Event of Default has
 

 
27

--------------------------------------------------------------------------------

 

occurred and is continuing and the Required Lenders have determined in their
sole discretion not to permit such continuations, and provided, further, that if
the Borrower shall fail to give any required notice as described above in this
paragraph or if such continuation is not permitted pursuant to the preceding
proviso such Loans shall be automatically converted to ABR Loans on the last day
of such then expiring Interest Period.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.
 
2.10           Limitations on Eurodollar Tranches.  Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of $500,000
in excess thereof and (b) no more than 15 Eurodollar Tranches shall be
outstanding at any one time.
 
2.11           Interest Rates and Payment Dates.
 
(a)           Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Eurodollar
Rate determined for such day plus the Applicable Margin.
 
(b)           Each ABR Loan shall bear interest at a rate per annum equal to the
ABR plus the Applicable Margin.
 
(c)           (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a default rate per annum equal to (x) in the case of the Loans, the rate that
would otherwise be applicable thereto pursuant to the foregoing provisions of
this Section plus 2% or (y) in the case of Reimbursement Obligations, the rate
applicable to ABR Loans plus 2%, and (ii) if all or a portion of any interest
payable on any Loan or Reimbursement Obligation or any facility fee, letter of
credit fee, or any other fee payable (excluding any expenses or other indemnity)
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a default
rate per annum equal to the rate then applicable to ABR Loans plus 2%, in each
case, with respect to clauses (i) and (ii) above, from the date of such
non-payment until such amount is paid in full (as well after as before
judgment).  Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.
 
2.12           Computation of Interest and Fees.
 
(a)           Interest and fees payable pursuant hereto shall be calculated on
the basis of a 360-day year for the actual days elapsed, except that, with
respect to ABR Loans, the rate of interest on which is calculated on the basis
of the Base Rate, the interest thereon shall be calculated on the basis of a
365- (or 366-, as the case may be) day year for the actual days elapsed.  The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders
 

 
28

--------------------------------------------------------------------------------

 

of each determination of a Eurodollar Rate.  Any change in the interest rate on
a Loan resulting from a change in the ABR or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective.  The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of the effective date
and the amount of each such change in interest rate.
 
(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall constitute prima facie
evidence of such amounts.  The Administrative Agent shall, at the request of the
Borrower or any Lender, deliver to the Borrower or such Lender a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.11(a).
 
2.13           Inability to Determine Interest Rate.  If prior to the first day
of any Interest Period:
 
(a)           the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
 
(b)           the Administrative Agent shall have received notice from the
Required Lenders that the Eurodollar Rate determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period,
 
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans, (y) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans shall
be converted, on the last day of the then-current Interest Period, to ABR
Loans.  Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans shall be made or continued as such, nor shall the
Borrower have the right to convert Loans to Eurodollar Loans.
 
2.14           Pro Rata Treatment and Payments; Notes.
 
(a)           Each borrowing by the Borrower from the Lenders hereunder, each
payment by the Borrower on account of any commitment fee and any reduction of
the Commitments of the Lenders shall be made pro rata according to the
respective Percentages of the Lenders.
 
(b)           Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Revolving Loans shall be made pro
rata according to the respective outstanding principal amounts of the Revolving
Loans then held by the Lenders.  Each payment in respect of Reimbursement
Obligations in respect of any Letter of Credit shall be made to the Issuing
Lender that issued such Letters of Credit.
 

 
29

--------------------------------------------------------------------------------

 

(c)           Notwithstanding anything to the contrary herein, all payments
(including prepayments) to be made by the Borrower hereunder, whether on account
of principal, Reimbursement Obligations, interest, fees or otherwise, shall be
made without setoff or counterclaim and shall be made prior to 4:00 P.M., New
York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders or the Issuing Lenders, as applicable, at the Funding
Office, in Dollars and in immediately available funds.  The Administrative Agent
shall distribute such payments to the Lenders promptly upon receipt in like
funds as received.  If any payment hereunder (other than payments on the
Eurodollar Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day.  If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day.  In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.
 
(d)           Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon, at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until such Lender makes such amount immediately available to the Administrative
Agent.  A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error.  If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
after such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans from the Borrower within 30 days after written demand therefor.
 
(e)           Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount.  If such payment is not
made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate.  Nothing herein
shall be deemed to limit the rights of the Administrative Agent or any Lender
against the Borrower.
 

 
30

--------------------------------------------------------------------------------

 

(f)           The Borrower agrees that, upon the request to the Administrative
Agent by any Lender, the Borrower will promptly execute and deliver to such
Lender a promissory note (a “Note”) of the Borrower evidencing any Revolving
Loans of such Lender, substantially in the form of Exhibit H, with appropriate
insertions as to date and principal amount; provided, that delivery of Notes
shall not be a condition precedent to the occurrence of the Effective Date or
the making of Loans on the Effective Date.
 
(g)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 3.4 or 2.14(d), then the Administrative Agent may, in
its discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent hereunder for the
account of such Lender for the benefit of the Administrative Agent or any
Issuing Lender to satisfy such Lender’s obligations to the Administrative Agent
or such Issuing Lender, as the case may be, under such Section until all such
unsatisfied obligations are fully paid, and/or (ii) so long as such Lender is a
Defaulting Lender, hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section, in the case of each of clauses (i) and (ii)
above, in any order as determined by the Administrative Agent in its discretion.
 
2.15           Change of Law.
 
(a)           If a Change of Law shall:
 
(i)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its Loans, Letters of Credit
or Commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
 
(ii)           impose, modify or hold applicable any reserve, special deposit,
compulsory loan, Federal Deposit Insurance Corporation insurance charge or other
similar insurance charge or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any Lender or any
Issuing Lender that is not otherwise included in the determination of the
Eurodollar Rate, which requirements are generally applicable to advances, loans
and other extensions of credit made by such Lender or such Issuing Lender; or
 
(iii)           impose on any Lender or any Issuing Lender any other condition
that is generally applicable to loans made by such Lender or Letters of Credit
issued by such Issuing Lender or participations therein by a Lender;
 
and the result of any of the foregoing is to increase the cost to such Lender or
such other Recipient, by an amount that such Lender or such other Recipient
deems to be material, of making, converting into, continuing or maintaining
Eurodollar Loans or issuing or participating in Letters of Credit, or to reduce
any amount receivable hereunder in respect thereof, then, in any such case, the
Borrower shall promptly pay such Lender or such other Recipient, within ten
Business Days after its demand, any additional amounts necessary to compensate
such Lender or such other Recipient for such increased cost or reduced amount
receivable.  If any Lender or
 

 
31

--------------------------------------------------------------------------------

 

other Recipient becomes entitled to claim any additional amounts pursuant to
this paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled;
provided, however, that no Lender or other Recipient shall be entitled to demand
such compensation more than 90 days following (x) the last day of the Interest
Period in respect of which such demand is made or (y) the repayment of the Loan
or Swingline Loan in respect of which such demand is made, and no Issuing Lender
shall be entitled to demand such compensation more than 90 days following the
expiration or termination (by drawing or otherwise) of the Letter of Credit
issued by it in respect of which such demand is made.
 
(b)           If any Lender or any Issuing Lender shall have determined that a
Change of Law regarding capital or liquidity requirements shall have the effect
of reducing the rate of return on such Lender’s or such Issuing Lender’s capital
or the capital of any corporation controlling such Lender or such Issuing Lender
as a consequence of its obligations hereunder or under or in respect of any
Letter of Credit to a level below that which such Lender, such Issuing Lender or
such corporation could have achieved but for such Change of Law (taking into
consideration such Lender’s, such Issuing Lender’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by such Lender or
such Issuing Lender to be material, then from time to time, after submission by
such Lender or such Issuing Lender to the Borrower (with a copy to the
Administrative Agent) of a written request therefor, the Borrower shall pay to
such Lender or such Issuing Lender such additional amount or amounts as will
compensate such Lender, such Issuing Lender or such corporation for such
reduction.
 
(c)           A certificate as to any additional amounts payable pursuant to
this Section submitted by any Lender, any Issuing Lender or any other Recipient
to the Borrower (with a copy to the Administrative Agent) shall constitute prima
facie evidence of such costs or amounts.  Notwithstanding anything to the
contrary in this Section, the Borrower shall not be required to compensate a
Lender, any Issuing Lender or any other Recipient pursuant to this Section for
any amounts incurred more than six months prior to the date that such Lender,
such Issuing Lender or such other Recipient notifies the Borrower of such
Lender’s, such Issuing Lender’s or such other Recipient’s intention to claim
compensation therefor; provided that, if the circumstances giving rise to such
claim have a retroactive effect, then such six-month period shall be extended to
include the period of such retroactive effect not to exceed twelve months.  The
obligations of the Borrower pursuant to this Section shall survive for 90 days
after the termination of this Agreement and the payment of the Loans and all
other amounts then due and payable hereunder.
 
2.16           Taxes.
 
(a)           Any and all payments by or on account of any obligation of the
Borrower under any Loan Document shall be made without deduction or withholding
for any Taxes, except as required by applicable laws.  If any applicable laws
(as determined in the good faith discretion of the Borrower or the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or the Borrower, then (A) the Borrower
or the Administrative Agent shall withhold or make such deductions as are
determined by the Borrower or the Administrative Agent to be required, (B) the
Borrower or the Administrative Agent shall timely pay the full amount withheld
or deducted to the relevant Governmental Authority in accordance with such laws,
and (C) to the extent that the withholding or deduction is made on
 

 
32

--------------------------------------------------------------------------------

 

account of Indemnified Taxes, the sum payable by the Borrower shall be increased
as necessary so that after any required withholding or the making of all
required deductions (including deductions applicable to additional sums payable
under this Section 2.16) the applicable Recipient receives an amount equal to
the sum it would have received had no such withholding or deduction been made.
 
(b)           Without limiting the provisions of subsection (a) above, the
Borrower shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.
 
(c)       (i)    The Borrower shall, and does hereby, indemnify each Recipient,
and shall make payment in respect thereof within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section
2.16) payable or paid by such Recipient or required to be withheld or deducted
from a payment to such Recipient, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or another Recipient (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or another Recipient, shall be conclusive absent manifest error.
 
(ii)         Each Lender and each Issuing Lender shall, and does hereby,
severally indemnify, and shall make payment in respect thereof within 10 days
after demand therefor, (x) the Administrative Agent against any Indemnified
Taxes attributable to such Lender or such Issuing Lender (but only to the extent
that the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(y) the Administrative Agent against any Taxes attributable to such Lender’s or
such Issuing Lender’s failure to comply with the provisions of Section
10.6(c)(iii) relating to the maintenance of a Participant Register and (z) the
Administrative Agent against any Excluded Taxes attributable to such Lender or
such Issuing Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender or any Issuing Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender and each Issuing Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or such Issuing Lender, as the case may be, under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).
 
(d)           Upon request by the Borrower or the Administrative Agent, as the
case may be, after any payment of Taxes by the Borrower or by the Administrative
Agent to a Governmental Authority as provided in this Section 2.16, the Borrower
shall deliver to the Administrative Agent or the Administrative Agent shall
deliver to the Borrower, as the case may be, the original or a certified copy of
a receipt issued by such Governmental Authority evidencing such payment,
 

 
33

--------------------------------------------------------------------------------

 

a copy of any return required by laws to report such payment or other evidence
of such payment reasonably satisfactory to the Borrower or the Administrative
Agent, as the case may be.
 
(e)           (i)   Any Lender or any Issuing Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender or any Issuing Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender or such Issuing
Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Sections 2.16(e)(ii)(A), (ii)(B) and
(ii)(D) below) shall not be required if in the Lender’s or any Issuing Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender or such Issuing Lender to any material unreimbursed cost or expense or
would materially prejudice the legal or commercial position of such Lender or
such Issuing Lender.
 
(ii)           Without limiting the generality of the foregoing,
 
(A)           any Lender or any Issuing Lender that is a U.S. Person shall
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Lender or such Issuing Lender becomes a Lender or an Issuing Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed originals of IRS
Form W-9 certifying that such Lender or such Issuing Lender is exempt from U.S.
federal backup withholding tax;
 
(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender or an Issuing Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), whichever of the following is applicable:
 
(I)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of
 

 
34

--------------------------------------------------------------------------------

 


such tax treaty;
 
(II)           executed originals of IRS Form W-8ECI;
 
(III)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit G-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN;
 
(IV)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
G-2 or Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner; or
 
(V)           notwithstanding anything to the contrary set forth in this Section
2.16(e), each Foreign Lender shall deliver to the Borrower and the
Administrative Agent, on or prior to the date on which such Foreign Lender
becomes a Lender or an Issuing Lender under this Agreement, forms described in
Sections 2.16(e)(ii)(B)(I), (II), (III) or (IV), as applicable, establishing a
complete exemption from U.S. federal withholding Tax with respect to amounts
payable to such Foreign Lender under this Agreement; provided, however, that a
Foreign Lender shall not be required to deliver forms establishing a complete
exemption from U.S. federal withholding Tax with respect to amounts payable to
such Foreign Lender under this Agreement pursuant to this Section
2.16(e)(ii)(B)(V) to the extent that, due to a Change of Law, such Foreign
Lender is unable to do so.


(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender or an Issuing Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and
 

 
35

--------------------------------------------------------------------------------

 

(D)           if a payment made to a Lender or any Issuing Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender or such Issuing Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or such Issuing Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender or such Issuing Lender has complied with such Lender’s or such Issuing
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the Effective Date.
 
(iii)           Each Lender and each Issuing Lender agrees that if any form or
certification it previously delivered pursuant to this Section 2.16 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.
 
(f)           Unless required by applicable laws, at no time shall the
Administrative Agent have any obligation to file for or otherwise pursue on
behalf of a Lender or an Issuing Lender, or have any obligation to pay to any
Lender or any Issuing Lender, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such Issuing Lender, as the case
may be.  If any Recipient determines, in its sole discretion, that it has
received a refund of, or credit with respect to, any Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.16 (any such refund or credit, a
“Tax Benefit”), it shall pay to the Borrower an amount equal to such Tax Benefit
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section 2.16 with respect to the Taxes giving rise to
such Tax Benefit), net of all out-of-pocket expenses (including Taxes) incurred
by such Recipient, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such Tax Benefit), provided that
the Borrower, upon the request of the Recipient, agrees to repay the amount paid
over to the Borrower (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Recipient in the event the Recipient
is required to repay such Tax Benefit to such Governmental
Authority.  Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the
Borrower pursuant to this subsection the payment of which would place the
Recipient in a less favorable net after-Tax position than such Recipient would
have been in if the Tax subject to indemnification and giving rise to such Tax
Benefit had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This subsection shall not be construed to require any
Recipient to
 

 
36

--------------------------------------------------------------------------------

 

make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrower or any other Person.
 
(g)           Each party’s obligations under this Section 2.16 shall survive for
one year after the termination of this Agreement and the payment of the Loans
and all other amounts payable hereunder.
 
2.17           Indemnity.  The Borrower agrees to indemnify each Lender for, and
to hold each Lender harmless from, any loss (other than the loss of Applicable
Margin) or expense that such Lender may sustain or incur as a consequence of
(a) default by the Borrower in making a borrowing of, conversion into or
continuation of Eurodollar Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement,
(b) default by the Borrower in making any prepayment of or conversion from
Eurodollar Loans after the Borrower has given a notice thereof in accordance
with the provisions of this Agreement or (c) the making of a prepayment of
Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto.  A certificate as to any amounts payable pursuant to this
Section submitted to the Borrower by any Lender shall be conclusive in the
absence of manifest error.  This covenant shall survive for 90 days after the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
 
2.18           Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.15 or 2.16
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole but reasonable judgment of such
Lender, cause such Lender and its lending office(s) to suffer no unreimbursed
economic disadvantage or any legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Section 2.15
or 2.16.
 
2.19           Replacement of Lenders.  The Borrower shall be permitted to
replace any Lender that (a) requests (on its behalf or any of its Participants)
reimbursement for amounts owing pursuant to Section 2.15 or 2.16 or (b) becomes
a Defaulting Lender, with a replacement financial institution; provided that
(i) such replacement does not conflict with any Requirement of Law, (ii) no
Event of Default shall have occurred and be continuing at the time of such
replacement, (iii) prior to any such replacement, such Lender shall have taken
no action under Section 2.18 which eliminates the continued need for payment of
amounts owing pursuant to Section 2.15 or 2.16, (iv) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (v) the Borrower shall
be liable to such replaced Lender under Section 2.17 if any Eurodollar Loan
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (vi) the replacement financial
institution, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent, (vii) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 10.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (viii) until such time as such replacement shall be consummated,
the Borrower shall pay all additional amounts (if any) required pursuant to
Section 2.15 or 2.16, as the case may be, and
 

 
37

--------------------------------------------------------------------------------

 

(ix) any such replacement shall not be deemed to be a waiver of any rights that
the Borrower, the Administrative Agent or any other Lender shall have against
the replaced Lender.
 
2.20           Defaulting Lenders.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
 
(a)           any payment of principal, interest, fees or other amounts (other
than those described in Section 2.20(b)) received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Section 7 or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 9.7), shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the Swingline Lender and any Issuing Lender hereunder; third, if so requested by
the Swingline Lender if Swingline loans are outstanding or any Issuing Lender
with a Letter of Credit outstanding or with unreimbursed drawings owing under a
Letter of Credit, to be held as cash collateral in respect of such Defaulting
Lender’s Percentage of such Swingline Loans and L/C Obligations; fourth, if so
determined by the Administrative Agent or requested by the Swingline Lender or
any Issuing Lender, to be held as cash collateral for future funding obligations
of that Defaulting Lender of any participation in any Swingline Loan or L/C
Obligations; fifth, as the Borrower may request (so long as no Default or Event
of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; sixth, if so determined by
the Borrower with the consent of the Administrative Agent, not to be
unreasonably withheld, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of that Defaulting Lender to fund Loans
under this Agreement; seventh, to the payment of any amounts owing to the
Lenders, the Swingline Lender or any Issuing Lender as a result of any judgment
of a court of competent jurisdiction obtained by any Lender, the Swingline
Lender or any Issuing Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; eighth, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
ninth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if such payment is a payment of the
principal amount of any Loans or unreimbursed drawings under Letters of Credit
in respect of which that Defaulting Lender has not fully funded its appropriate
share such payment shall be applied solely to pay the Loans and unreimbursed
drawings under Letters of Credit of all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of that Defaulting
Lender or participating interests of that Defaulting Lender in unreimbursed
drawings under Letters of Credit. Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post cash collateral pursuant to
 

 
38

--------------------------------------------------------------------------------

 

this Section 2.20(a) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto;
 
(b)           that Defaulting Lender shall be entitled to receive (i) any
facility fee pursuant to Section 2.6(a) for any period during which that Lender
is a Defaulting Lender only to the extent allocable to the sum of (1) the
outstanding principal amount of Loans funded by it and (2) the principal amount
of the Swingline Loans and the Percentage of L/C Obligations for which it has
provided cash collateral pursuant to 2.20(a) (and the Borrower shall (x) be
required to pay to the Swingline Lender and Issuing Lenders with Letters of
Credit outstanding, as applicable, the amount of such fee allocable to its
fronting of Extensions of Credit arising from that Defaulting Lender and (y) not
be required to pay the remaining amount of such fee that otherwise would have
been required to have been paid to that Defaulting Lender) and (ii) interest on
Loans and Participation Amounts funded by such Lender prior to the period in
which such Lender became a Defaulting Lender or during the period in which such
Lender is a Defaulting Lender;
 
(c)           during any period in which there is a Defaulting Lender, for
purposes of computing the amount of the obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Swingline Loans pursuant to
Section 2.5 and Letters of Credit pursuant to Section 3.4, the Percentage of
each non-Defaulting Lender shall be computed without giving effect to the
Commitment of that Defaulting Lender; provided, that, (i) each such reallocation
shall be given effect only if, at the date the applicable Lender becomes a
Defaulting Lender, no Default or Event of Default exists; and (ii) the aggregate
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Swingline Loans and L/C Obligations shall not exceed the
positive difference, if any, of (1) the Commitment of that non-Defaulting Lender
minus (2) the aggregate outstanding Loans of that Lender and that Lender’s
Percentage of L/C Obligations;
 
(d)           if the reallocation described in paragraph (c) above cannot, or
can only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent (after giving effect to any partial
reallocation pursuant to paragraph (c) above) deposit cash with the
Administrative Agent as collateral to secure such Defaulting Lender’s Percentage
of any outstanding L/C Obligations for so long as any such L/C Obligation are
outstanding; and
 
(e)           that Defaulting Lender’s right to approve or disapprove any
amendment, supplement, modification, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of “Required
Lenders” and Section 10.1.
 
    If the Borrower, the Administrative Agent, Swingline Lender and each Issuing
Lender reasonably determine in writing that a Defaulting Lender should no longer
be deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), that Lender will, to the extent applicable,
purchase that portion of outstanding Loans and Participation Amounts of the
other
 

 
39

--------------------------------------------------------------------------------

 

Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Swingline Loans and Letters of Credit to be held on a pro rata basis by the
Lenders in accordance with their Percentages (without giving effect to Section
2.20(c)), whereupon that Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.
 
Cash collateral held by the Administrative Agent to reduce Fronting Exposure
shall be released to the applicable Lender promptly following (i) the
elimination of the applicable Fronting Exposure or other obligations giving rise
thereto (including by the termination of Defaulting Lender status of the
applicable Lender (or, as appropriate, its assignee following compliance with
Section 10.6)); (ii) the Administrative Agent’s good faith determination that
there exists excess cash collateral; and (iii) the termination of the Commitment
Period and the repayment in full of all outstanding Loans and L/C Obligations.
 
SECTION 3.  LETTERS OF CREDIT
 
3.1           L/C Commitment.
 
(a)           Subject to the terms and conditions hereof, each Issuing Lender,
in reliance on the agreements of the other Lenders set forth in Section 3.4(a),
agrees to issue standby and commercial letters of credit; provided, however,
that The Royal Bank of Scotland plc shall not be required to issue commercial
letters of credit (the letters of credit issued pursuant to this Section 3,
collectively, the “Letters of Credit”), for the account of the Borrower on any
Business Day on or after the Effective Date and during the Commitment Period in
such form as may be approved from time to time by such Issuing Lender; provided,
that no Issuing Lender shall issue, amend, extend or renew any Letter of Credit
if, after giving effect to such issuance, amendment, extension or renewal,
(i) the aggregate amount of L/C Obligations owed by the Borrower to any Issuing
Lender shall exceed the amount of such Issuing Lender’s L/C Pro Rata Share of
the L/C Commitment (or such higher amount agreed upon in writing between the
Borrower and such Issuing Lender), (ii) the L/C Obligations would exceed the L/C
Commitment and (iii) the aggregate amount of the Available Commitments would be
less than zero.  Each Letter of Credit shall (i) be denominated in Dollars and
(ii) expire no later than the earlier of (x) the first anniversary of its date
of issuance and (y) the date which is five Business Days prior to the
Termination Date; provided that any Letter of Credit with a one-year term may
provide for the renewal thereof for additional one-year periods (which shall in
no event extend beyond the date referred to in clause (y) above).
 
(b)           No Issuing Lender shall at any time be obligated to issue, amend,
extend or renew any Letter of Credit hereunder if such issuance, amendment,
extension or renewal would conflict with, or cause such Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.
 

 
40

--------------------------------------------------------------------------------

 

(c)           Unless otherwise specified herein, the amount of a Letter of
Credit at any time shall be deemed to be the stated amount of such Letter of
Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
 
(d)           For all purposes of this Agreement, if on any date of
determination, a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
 
3.2           Procedure for Issuance of Letters of Credit.  The Borrower may
from time to time request that an Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender at its address for notices specified herein an
Application therefor, completed to the satisfaction of such Issuing Lender, and
such other certificates, documents and other papers and information as such
Issuing Lender may request.  Concurrently with the delivery of an Application to
an Issuing Lender, the Borrower shall deliver a copy thereof to the
Administrative Agent and the Administrative Agent shall provide notice of such
request to the Lenders.  Upon receipt of any Application, an Issuing Lender will
process such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby by issuing the original of such Letter of Credit to the beneficiary
thereof or as otherwise may be agreed to by such Issuing Lender and the Borrower
(but in no event shall any Issuing Lender be required to issue any Letter of
Credit earlier than three Business Days after its receipt of the Application
therefor and all such other certificates, documents and other papers and
information relating thereto).  Promptly after issuance by an Issuing Lender of
a Letter of Credit, such Issuing Lender shall furnish a copy of such Letter of
Credit to the Borrower.  Each Issuing Lender shall promptly give notice to the
Administrative Agent of the issuance of each Letter of Credit issued by such
Issuing Lender (including the amount thereof), and shall provide a copy of such
Letter of Credit to the Administrative Agent as soon as possible after the date
of issuance.  Unless otherwise expressly agreed by an Issuing Lender and the
Borrower, when a Letter of Credit is issued (i) the rules of the ISP shall apply
to each standby Letter of Credit, and (ii) the rules of the Uniform Customs and
Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
commercial Letter of Credit.
 
3.3           Fees and Other Charges.
 
(a)           The Borrower will pay a fee on the aggregate drawable amount of
all outstanding Letters of Credit at a per annum rate equal to the Applicable
Margin then in effect with respect to Eurodollar Loans, shared ratably among the
Lenders (other than Defaulting Lenders to the extent provided in Section 2.20)
in accordance with their respective Percentages and payable quarterly in arrears
on each Fee Payment Date after the issuance date.  In addition, the Borrower
shall pay to the relevant Issuing Lender for its own account a fronting fee on
the aggregate drawable amount of all outstanding Letters of Credit issued in an
amount to be agreed between the
 

 
41

--------------------------------------------------------------------------------

 

Borrower and such Issuing Lender, payable quarterly in arrears on each Fee
Payment Date after the issuance date.
 
(b)           In addition to the foregoing fees, the Borrower shall pay or
reimburse each Issuing Lender for such normal and customary costs and expenses
as are incurred or charged by such Issuing Lender in issuing, negotiating,
effecting payment under, amending, renewing or otherwise administering any
Letter of Credit.
 
3.4           L/C Participations.
 
(a)           Each Issuing Lender irrevocably agrees to grant and hereby grants
to each L/C Participant, and, to induce each Issuing Lender to issue Letters of
Credit hereunder, each L/C Participant irrevocably agrees to accept and purchase
and hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk,
an undivided interest equal to such L/C Participant’s Percentage in each Issuing
Lender’s obligations and rights under each Letter of Credit issued by such
Issuing Lender hereunder and the amount of each draft paid by such Issuing
Lender thereunder.  Each L/C Participant unconditionally and irrevocably agrees
with each Issuing Lender that, if a draft is paid under any Letter of Credit
issued by such Issuing Lender for which such Issuing Lender is not reimbursed in
full by the Borrower in accordance with the terms of this Agreement, such L/C
Participant shall pay to the Administrative Agent for the account of such
Issuing Lender upon demand at such Issuing Lender’s address for notices
specified herein (and thereafter the Administrative Agent shall promptly pay to
such Issuing Lender) an amount equal to such L/C Participant’s Percentage of the
amount of such draft, or any part thereof, that is not so reimbursed.  Each L/C
Participant’s obligation to pay such amount shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Participant may
have against the Issuing Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 5, (iii) any adverse change in the condition (financial or otherwise) of
the Borrower, (iv) any breach of this Agreement or any other Loan Document by
the Borrower or any other L/C Participant or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
 
(b)           If any amount (a “Participation Amount”) required to be paid by
any L/C Participant to an Issuing Lender pursuant to Section 3.4(a) in respect
of any unreimbursed portion of any payment made by such Issuing Lender under any
Letter of Credit is not paid to such Issuing Lender within three Business Days
after the date such payment is due, such Issuing Lender shall so notify the
Administrative Agent, which shall promptly notify the L/C Participants, and each
L/C Participant shall pay to the Administrative Agent, for the account of such
Issuing Lender, on demand (and thereafter the Administrative Agent shall
promptly pay to such Issuing Lender) an amount equal to the product of (i) such
Participation Amount, times (ii) the daily average Federal Funds Effective Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to such Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360.  If any Participation
Amount required to be paid by any L/C Participant pursuant to Section 3.4(a) is
not made available to the
 

 
42

--------------------------------------------------------------------------------

 


Administrative Agent for the account of the relevant Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, the
Administrative Agent on behalf of such Issuing Lender shall be entitled to
recover from such L/C Participant, on demand, such Participation Amount with
interest thereon calculated from such due date at the rate per annum applicable
to ABR Loans.  A certificate of the Administrative Agent submitted on behalf of
an Issuing Lender to any L/C Participant with respect to any amounts owing under
this Section shall be conclusive in the absence of manifest error.
 
(c)           Whenever, at any time after an Issuing Lender has made payment
under any Letter of Credit and has received from the Administrative Agent any
L/C Participant’s pro rata share of such payment in accordance with Section
3.4(a), such Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise, including proceeds of
collateral applied thereto by such Issuing Lender), or any payment of interest
on account thereof, such Issuing Lender will distribute to the Administrative
Agent for the account of such L/C Participant (and thereafter the Administrative
Agent will promptly distribute to such  L/C Participant) its pro rata share
thereof; provided, however, that in the event that any such payment received by
such Issuing Lender shall be required to be returned by such Issuing Lender,
such L/C Participant shall return to the Administrative Agent for the account of
such Issuing Lender (and thereafter the Administrative Agent shall promptly
return to such Issuing Lender) the portion thereof previously distributed by
such Issuing Lender.
 
3.5           Reimbursement Obligation of the Borrower.  The Borrower agrees to
reimburse each Issuing Lender on (i) the Business Day on which the Borrower
receives notice from an Issuing Lender of a draft drawn on a Letter of Credit
issued by such Issuing Lender and paid by such Issuing Lender, if such notice is
received on such Business Day prior to 11:00 A.M., New York City time, or
(ii) if clause (i) above does not apply, the Business Day immediately following
the day on which the Borrower receives such notice, for the amount of (a) such
draft so paid and (b) any taxes, fees, charges or other costs or expenses
incurred by such Issuing Lender in connection with such payment which are
obligations of the Borrower hereunder (the amounts described in the foregoing
clauses (a) and (b) in respect of any drawing, collectively, the “Payment
Amount”).  Each such payment shall be made to such Issuing Lender at its address
for notices specified herein in lawful money of the United States of America and
in immediately available funds.  Interest shall be payable on each Payment
Amount from the date of the applicable drawing until payment in full at the rate
set forth in (i) until the second Business Day following the date of the
applicable drawing, Section 2.11(b) and (ii) thereafter, Section 2.11(c).  Each
drawing under any Letter of Credit shall (unless an event of the type described
in clause (i) or (ii) of Section 8(f) shall have occurred and be continuing with
respect to the Borrower, in which case the procedures specified in Section 3.4
for funding by L/C Participants shall apply) constitute a request by the
Borrower to the Administrative Agent for a borrowing pursuant to Section 2.1 of
ABR Loans (or, at the option of the Administrative Agent and the Swingline
Lender in their sole discretion, a borrowing pursuant to Section 2.4 of
Swingline Loans) in the amount of such drawing.  The Borrowing Date with respect
to such borrowing shall be the first date on which a borrowing of Revolving
Loans (or, if applicable, Swingline Loans) could be made, pursuant to
Section 2.1 (or, if applicable, Section 2.4), if the Administrative Agent had
received a notice of such borrowing at the time the Administrative Agent
receives notice from the relevant Issuing Lender of such drawing under such
Letter of Credit.
 

 
43

--------------------------------------------------------------------------------

 

3.6           Obligations Absolute.  The Borrower’s obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against any Issuing Lender, any beneficiary of a
Letter of Credit or any other Person; other than with respect to any action
taken or omitted by an Issuing Lender under or in connection with any Letter of
Credit issued by it or the related drafts or documents found in a final judgment
of a court of competent jurisdiction to constitute gross negligence or willful
misconduct or not in accordance with the standards of care specified in the
Uniform Commercial Code of the State of New York.  The Borrower also agrees with
each Issuing Lender that such Issuing Lender shall not be responsible for, and
the Borrower’s Reimbursement Obligations under Section 3.5 shall not be affected
by, among other things, the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee.  No Issuing
Lender shall be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions which resulted from the gross negligence or willful misconduct of such
Issuing Lender as determined in a final judgment of a court of competent
jurisdiction.  The Borrower agrees that any action taken or omitted by an
Issuing Lender under or in connection with any Letter of Credit issued by it or
the related drafts or documents, if done in the absence of gross negligence or
willful misconduct and in accordance with the standards or care specified in the
Uniform Commercial Code of the State of New York as determined in a final
judgment of a court of competent jurisdiction, shall be binding on the Borrower
and shall not result in any liability of such Issuing Lender to the Borrower.
 
3.7           Letter of Credit Payments.  If any draft shall be presented for
payment under any Letter of Credit, the relevant Issuing Lender shall promptly
notify the Borrower and the Administrative Agent of the date and amount
thereof.  The responsibility of the relevant Issuing Lender to the Borrower in
connection with any draft presented for payment under any Letter of Credit, in
addition to any payment obligation expressly provided for in such Letter of
Credit issued by such Issuing Lender, shall be limited, in the absence of gross
negligence or willful misconduct or failure to act in accordance with the
standards of care specified in the Uniform Commercial Code of the State of New
York, to determining that the documents (including each draft) delivered under
such Letter of Credit in connection with such presentment appear on their face
to be in conformity with such Letter of Credit.
 
3.8           Applications.  To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.
 
3.9           Actions of Issuing Lenders.  Each Issuing Lender shall be entitled
to rely, and shall be fully protected in relying, upon any draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it in good faith to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel, independent accountants and other experts selected
by such Issuing Lender.  Each Issuing Lender
 

 
44

--------------------------------------------------------------------------------

 


shall be fully justified in failing or refusing to take any action under this
Agreement unless it shall first have received such advice or concurrence of the
Required Lenders as it reasonably deems appropriate or it shall first be
indemnified to its reasonable satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.  Notwithstanding any other provision of this
Section, as between the Issuing Lenders and the Lenders, each Issuing Lender
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement in accordance with a request of the Required Lenders, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon the Lenders and any future holders of a participation in any Letter
of Credit.
 
3.10           Borrower’s Indemnification.  The Borrower hereby agrees to
indemnify and hold harmless each Lender, each Issuing Lender and the
Administrative Agent, and their respective directors, officers, agents and
employees from and against any and all claims and damages, losses, liabilities,
costs or expenses which such Lender, such Issuing Lender or the Administrative
Agent may incur (or which may be claimed against such Lender, such Issuing
Lender or the Administrative Agent by any Person whatsoever) by reason of or in
connection with the issuance, execution and delivery or transfer of or payment
or failure to pay under any Letter of Credit or any actual or proposed use of
any Letter of Credit, including, without limitation, any claims, damages,
losses, liabilities, costs or expenses which such Issuing Lender may incur by
reason of or in connection with (i) the failure of any other Lender to fulfill
or comply with its obligations to an Issuing Lender hereunder (but nothing
herein contained shall affect any rights the Borrower may have against any
Defaulting Lender) or (ii) by reason of or on account of an Issuing Lender
issuing any Letter of Credit which specifies that the term “Beneficiary”
included therein includes any successor by operation of law of the named
Beneficiary, but which Letter of Credit does not require that any drawing by any
such successor Beneficiary be accompanied by a copy of a legal document,
satisfactory to such Issuing Lender, evidencing the appointment of such
successor Beneficiary; provided that the Borrower shall not be required to
indemnify any Lender, any Issuing Lender or the Administrative Agent for any
claims, damages, losses, liabilities, costs or expenses to the extent, but only
to the extent, caused by (x) the willful misconduct or gross negligence of such
Issuing Lender in determining whether a request presented under any Letter of
Credit complied with the terms of such Letter of Credit and in accordance with
the standards of care specified in the Uniform Commercial Code of the State of
New York as determined in a final judgment of a court of competent jurisdiction
or (y) such Issuing Lender’s failure to pay under any Letter of Credit after the
presentation to it of a request strictly complying with the terms and conditions
of such Letter of Credit.  Nothing in this Section is intended to limit the
obligations of the Borrower under any other provision of this Agreement.
 
3.11           Lenders’ Indemnification.  Each Lender shall, ratably in
accordance with its Percentage, indemnify each Issuing Lender, its Affiliates
and their respective directors, officers, agents and employees (to the extent
not reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct or failure to comply with the standard of care specified in the
Uniform Commercial Code of the State of New York or such Issuing Lender’s
failure to pay under any Letter of Credit after the presentation to it of a
request strictly complying with the terms and conditions of the Letter of
 

 
45

--------------------------------------------------------------------------------

 

Credit in each case as determined in a final judgment of a court of competent
jurisdiction) that such indemnitees may suffer or incur in connection with this
Section or any action taken or omitted by such indemnitees hereunder.
 
SECTION 4.  REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender, on the Effective Date and, except as provided in Section 5.2(a), on the
date of each Credit Event hereunder after the Effective Date, that:
 
4.1           Financial Condition.  The audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as of December 31, 2012, and the
related consolidated statement of operations and cash flows for the fiscal year
ended on such date, reported on by Deloitte & Touche LLP, present fairly in all
material respects the consolidated financial condition of the Borrower and its
consolidated Subsidiaries as of such date, and the consolidated results of its
operations and its consolidated cash flows for the respective fiscal year then
ended.  All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved.
 
4.2           No Change.  Since December 31, 2012, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect, except as disclosed in the Specified Exchange Act Filings.
 
4.3           Existence; Compliance with Law.  Each of the Borrower and its
Significant Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, (b) has the
corporate power and corporate authority to own and operate its property, to
lease the property it operates as lessee and to conduct the business in which it
is currently engaged, (c) is duly qualified as a foreign corporation or other
organization and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification except to the extent that the failure to so qualify
could not reasonably be expected to have a Material Adverse Effect and (d) is in
compliance with all Requirements of Law except for any Requirements of Law being
contested in good faith by appropriate proceedings and except to the extent that
the failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
4.4           Power; Authorization; Enforceable Obligations.  The Borrower has
the corporate power and corporate authority to make, deliver and perform the
Loan Documents and to obtain extensions of credit hereunder.  The Borrower has
taken all necessary corporate action to authorize the execution, delivery and
performance of the Loan Documents and to authorize the extensions of credit on
the terms and conditions of this Agreement.  No consent or authorization of,
filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with the extensions of
credit hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents, except
(i) consents, authorizations, filings and notices which have been obtained or
 

 
46

--------------------------------------------------------------------------------

 


made and are in full force and effect and (ii) any consent, authorization or
filing that may be required in the future the failure of which to make or obtain
could not reasonably be expected to have a Material Adverse Effect.  This
Agreement has been, and each other Loan Document upon execution and delivery
will be, duly executed and delivered.  This Agreement constitutes, and each
other Loan Document upon execution will constitute, a legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, except as enforceability may be limited by (x) applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally, laws of general application related to the
enforceability of securities secured by real estate and by general equitable
principles (whether enforcement is sought by proceedings in equity or at law)
and (y) applicable regulatory requirements.
 
4.5           No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate in any
material respect any Requirement of Law or any Contractual Obligation of the
Borrower or any of its Significant Subsidiaries and will not result in, or
require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation.
 
4.6           Litigation.
 
(a)           No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened in writing by or against the Borrower or any of its
Significant Subsidiaries or against any of their material respective properties
or revenues with respect to any of the Loan Documents.
 
(b)           No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened in writing by or against the Borrower or any of its
Significant Subsidiaries or against any of their material respective properties
or revenues, except as disclosed in the Specified Exchange Act Filings, that
could reasonably be expected to have a Material Adverse Effect.
 
4.7           No Default.  No Default or Event of Default has occurred and is
continuing.
 
4.8           Taxes.  The Borrower and each of its Significant Subsidiaries has
filed or caused to be filed all Federal and state returns of income and
franchise taxes imposed in lieu of net income taxes and all other material tax
returns that are required to be filed and has paid all taxes shown to be due and
payable on said returns or with respect to any claims or assessments for taxes
made against it or any of its property by any Governmental Authority (other than
(i) any amounts the validity of which are currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Borrower or any of
its Significant Subsidiaries, as applicable, and (ii) claims which could not
reasonably be expected to have a Material Adverse Effect).  No tax Liens have
been filed against the Borrower or any of its Significant Subsidiaries other
than (A) Liens for taxes which are not delinquent or (B) Liens for taxes which
are being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of the
Borrower or any of its Significant Subsidiaries, as applicable.
 

 
47

--------------------------------------------------------------------------------

 

4.9           Federal Regulations.  No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used for “buying” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation U as now and from time to time hereafter in effect or for any
purpose that violates the provisions of the Regulations of the Board.
 
4.10           ERISA.  No Reportable Event has occurred during the five year
period prior to the date on which this representation is made or deemed made
with respect to any Plan, and each Plan has complied with the applicable
provisions of ERISA and the Code, except, in each case, to the extent that any
such Reportable Event or failure to comply with the applicable provisions of
ERISA or the Code could not reasonably be expected to result in a Material
Adverse Effect.  During the five year period prior to the date on which this
representation is made or deemed made, there has been no (i) failure to make a
required contribution to any Plan that would result in the imposition of a lien
or other encumbrance or the provision of security under Section 430 of the Code
or Section 303 or 4068 of ERISA, or the arising of such a lien or encumbrance;
or (ii) “unpaid minimum required contribution” or “accumulated funding
deficiency” (as defined or otherwise set forth in Section 4971 of the Code or
Part 3 of Subtitle B of Title I of ERISA), whether or not waived, except, in
each case, to the extent that such event could not reasonably be expected to
result in a Material Adverse Effect. No termination of a Single Employer Plan
has occurred, and no Lien in favor of the PBGC or a Plan has arisen, during such
five-year period.  The present value of all accrued benefits under each Single
Employer Plan (based on those assumptions used to fund such Plans) did not, as
of the last annual valuation date prior to the date on which this representation
is made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits, except as could not reasonably be expected to result in a
Material Adverse Effect.  Neither the Borrower nor any Commonly Controlled
Entity has had a complete or partial withdrawal from any Multiemployer Plan
during the five year period prior to the date on which this representation is
made or deemed made that has resulted or could reasonably be expected to result
in a material liability under ERISA, and neither the Borrower nor any Commonly
Controlled Entity would become subject to any liability under ERISA if the
Borrower or any such Commonly Controlled Entity were to withdraw completely from
all Multiemployer Plans as of the valuation date most closely preceding the date
on which this representation is made or deemed made, except as could not
reasonably be expected to result in a Material Adverse Effect.  No such
Multiemployer Plan is in Reorganization or Insolvent.
 
4.11           Investment Company Act; Other Regulations.  The Borrower is not
an “investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.  On the
date hereof, the Borrower is not subject to regulation under any Requirement of
Law (other than Regulation X of the Board) that limits its ability to incur
Indebtedness under this Agreement.
 
4.12           Use of Proceeds.  The proceeds of the Revolving Loans, the
Swingline Loans and the Letters of Credit shall be used (i) for working capital
purposes and (ii) for general corporate purposes, including commercial paper
back-up and to support liquidity requirements associated with the Borrower’s
energy procurement hedging activities.
 
4.13           Environmental Matters.  Except as disclosed in the Specified
Exchange Act Filings, the Borrower and its Significant Subsidiaries do not have
liabilities under Environmental
 

 
48

--------------------------------------------------------------------------------

 


Laws or relating to Materials of Environmental Concern that would reasonably be
expected to have a Material Adverse Effect, and, to the knowledge of the
Borrower, there are no facts, circumstances or conditions that could reasonably
be expected to give rise to such liabilities.
 
4.14           Regulatory Matters.  Solely by virtue of the execution, delivery
and performance of, or the consummation of the transactions contemplated by this
Agreement, no Lender shall be or become subject to regulation (a) under the FPA
or (b) as a “public utility” or “public service corporation” or the equivalent
under any Requirement of Law.
 
SECTION 5.  CONDITIONS PRECEDENT
 
5.1           Conditions to the Effective Date.  The occurrence of the Effective
Date and the effectiveness of this Agreement is subject to the satisfaction of
the following conditions precedent on or before April 30, 2013:
 
(a)           Credit Agreement.  The Administrative Agent shall have received
this Agreement, executed and delivered by the Administrative Agent, the Borrower
and each Person listed on Schedule 1.1A.
 
(b)           Consents and Approvals.  All governmental and third party consents
and approvals necessary in connection with this Agreement and the other Loan
Documents and the transactions contemplated hereby shall have been obtained and
be in full force and effect; and the Administrative Agent shall have received a
certificate of a Responsible Officer to the foregoing effect.
 
(c)           Fees.  The Lenders, the Arrangers and the Administrative Agent
shall have received all fees required to be paid, and all expenses for which
invoices have been presented (including the reasonable fees and expenses of
legal counsel), on or before the Effective Date.
 
(d)           Closing Certificate; Certified Articles of Incorporation; Good
Standing Certificates.  The Administrative Agent shall have received (i) a
certificate of the Borrower, dated the Effective Date, substantially in the form
of Exhibit D, with appropriate insertions and attachments, including the
articles of incorporation of the Borrower certified by the Secretary of State of
the State of California, and (ii) a good standing certificate for the Borrower
from the Secretary of State of the State of California; such closing certificate
shall contain a confirmation by the Borrower that the conditions precedent set
forth in this Section 5.1 have been satisfied.
 
(e)           Legal Opinion.  The Administrative Agent shall have received the
legal opinion of Orrick, Herrington & Sutcliffe LLP, counsel to the Borrower,
substantially in the form of Exhibit F.
 
(f)           Representations and Warranties.  Each of the representations and
warranties made by the Borrower in this Agreement that does not contain a
materiality qualification shall be true and correct in all material respects on
and as of the Effective Date, and each of the representations and warranties
made by the Borrower in this
 

 
49

--------------------------------------------------------------------------------

 


Agreement that contains a materiality qualification shall be true and correct on
and as of the Effective Date (or, to the extent such representations and
warranties specifically relate to an earlier date, that such representations and
warranties were true and correct in all material respects, or true and correct,
as the case may be, as of such earlier date).
 
(g)           No Default.  No Default or Event of Default shall have occurred
and be continuing.
 
5.2           Conditions to Each Credit Event.  The agreement of each Lender to
make any Loan or to issue or extend the expiry date under, or participate in, a
Letter of Credit (other than the extension of a Letter of Credit pursuant to the
evergreen provisions therein) (each, a “Credit Event”), including each Issuing
Lender to issue a Letter of Credit, on any date (including any Credit Event to
occur on the Effective Date) is subject to the satisfaction of the following
conditions precedent:
 
(a)           Representations and Warranties.  Each of the representations and
warranties made by the Borrower in this Agreement that does not contain a
materiality qualification (other than, with respect to any Credit Event after
the Effective Date, the representations and warranties set forth in
Sections 4.2, 4.6(b) and 4.13) shall be true and correct in all material
respects on and as of the date of such Credit Event as if made on and as of such
date, and each of the representations and warranties made by the Borrower in
this Agreement that contains a materiality qualification (other than, with
respect to any Credit Event after the Effective Date, the representations and
warranties set forth in Sections 4.2, 4.6(b) and 4.13) shall be true and correct
on and as of such date (or, to the extent such representations and warranties
specifically relate to an earlier date, that such representations and warranties
were true and correct in all material respects, or true and correct, as the case
may be, as of such earlier date).
 
(b)           No Default.  No Default or Event of Default shall have occurred
and be continuing on the date of such Credit Event or after giving effect to the
Credit Event requested to be made on such date.
 
Each borrowing of Loans hereunder, and each request by the Borrower for the
issuance of or extension of an expiry date under a Letter of Credit hereunder
(other than the extension of a Letter of Credit pursuant to the evergreen
provisions therein), shall constitute a representation and warranty by the
Borrower as of the date of such Credit Event that the conditions contained in
this Section 5.2 have been satisfied.
 

 
50

--------------------------------------------------------------------------------

 

SECTION 6.  AFFIRMATIVE COVENANTS
 
The Borrower hereby agrees that, so long as the Commitments remain in effect, or
any Letter of Credit, any Loan, any interest on any Loan or any fee payable to
any Lender or the Administrative Agent hereunder remains outstanding, or any
other amount then due and payable is owing to any Lender or the Administrative
Agent hereunder, the Borrower shall and, with respect to Sections 6.3 and
6.6(b), shall cause its Significant Subsidiaries to:
 
6.1           Financial Statements.  Furnish to the Administrative Agent with a
copy for each Lender, and the Administrative Agent shall deliver to each Lender:
 
(a)           as soon as available, but in any event within 120 days after the
end of each fiscal year of the Borrower, a copy of the audited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
such year and the related audited consolidated statements of operations and cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by Deloitte & Touche LLP or other independent certified public
accountants of nationally recognized standing; and
 
(b)           as soon as available, but in any event not later than 60 days
after the end of each of the first three quarterly periods of each fiscal year
of the Borrower, the unaudited consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of operations and cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments).
 
    All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.  The Borrower shall be deemed to have
delivered the financial statements required to be delivered pursuant to this
Section 6.1 upon the filing of such financial statements by the Borrower through
the SEC’s EDGAR system (or any successor electronic gathering system that is
publicly available free of charge) or the publication by the Borrower of such
financial statements on its website.
 
6.2           Certificates; Other Information.  Furnish to the Administrative
Agent with a copy for each Lender (or, in the case of clause (c), the relevant
Lender), and the Administrative Agent shall deliver to each Lender:
 
(a)           within two days after the delivery of any financial statements
pursuant to Section 6.1, (i) a certificate of a Responsible Officer stating that
such Responsible Officer has obtained no knowledge of any Default or Event of
Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, a Compliance Certificate,
substantially in the form of Exhibit C, containing all information and
 

 
51

--------------------------------------------------------------------------------

 


calculations reasonably necessary for determining compliance by the Borrower
with the provisions of this Agreement referred to therein as of the last day of
the fiscal quarter or fiscal year of the Borrower, as the case may be;
 
(b)           within five days after the same are sent, copies of all financial
statements and reports that the Borrower sends to the holders of any class of
its debt securities or public equity securities, provided that, such financial
statements and reports shall be deemed to have delivered upon the filing of such
financial statements and reports by the Borrower through the SEC’s EDGAR system
(or any successor electronic gathering system that is publicly available free of
charge) or publication by the Borrower of such financial statements and reports
on its website; and
 
(c)           promptly, such additional financial and other information as any
Lender, through the Administrative Agent, may from time to time reasonably
request.
 
6.3           Payment of Taxes.  Pay all taxes due and payable or any other tax
assessments made against the Borrower or any of its Significant Subsidiaries or
any of their respective property by any Governmental Authority (other than
(i) any amounts the validity of which are currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Borrower or any of
its Significant Subsidiaries, as applicable or (ii) where the failure to effect
such payment could not reasonably be expected to have a Material Adverse
Effect).
 
6.4           Maintenance of Existence; Compliance.  (a)(i) Preserve, renew and
keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 7.3 and except, in the case of clause (ii) above,
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; (b) comply with all Contractual Obligations except to
the extent that failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect and (c) comply with all
Requirements of Law except for any Requirements of Law being contested in good
faith by appropriate proceedings and except to the extent that failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
6.5           Maintenance of Property; Insurance.  (a) Keep all property useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted, except to the extent that failure to do so could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect, and
(b) maintain with financially sound and reputable insurance companies insurance
on all its material property in at least such amounts and against at least such
risks as are usually insured against in the same general area by companies
engaged in the same or a similar business of comparable size and financial
strength and owning similar properties in the same general areas in which the
Borrower operates, which may include self-insurance, if determined by the
Borrower to be reasonably prudent.
 
6.6           Inspection of Property; Books and Records; Discussions.  (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all
 

 
52

--------------------------------------------------------------------------------

 


Requirements of Law shall be made of all dealings and transactions in relation
to its business and activities and (b) unless a Default or Event of Default has
occurred and is continuing, not more than once a year and after at least five
Business Days’ notice, (i) permit representatives of any Lender to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time to discuss the business, operations,
properties and financial and other condition of the Borrower and its Significant
Subsidiaries with officers and employees of the Borrower and its Significant
Subsidiaries and (ii) use commercially reasonable efforts to provide for the
Lenders (in the presence of representatives of the Borrower) to meet with the
independent certified public accountants of the Borrower and its Subsidiaries;
provided, that any such visits or inspections shall be subject to such
conditions as the Borrower and each of its Significant Subsidiaries shall deem
necessary based on reasonable considerations of safety and security; and
provided, further, that neither the Borrower nor any Significant Subsidiary
shall be required to disclose to any Lender or its agents or representatives any
information which is subject to the attorney-client privilege or attorney
work-product privilege properly asserted by the applicable Person to prevent the
loss of such privilege in connection with such information or which is prevented
from disclosure pursuant to a confidentiality agreement with third parties.
 
6.7           Notices.  Promptly give notice to the Administrative Agent with a
copy for each Lender of, and the Administrative Agent shall deliver such notice
to each Lender:
 
(a)           when known to a Responsible Officer, the occurrence of any Default
or Event of Default;
 
(b)           any change in the Applicable Rating issued by either S&P or
Moody’s; and
 
(c)           the following events, as soon as possible and in any event within
30 days after the Borrower knows thereof:  (i) the occurrence of any Reportable
Event with respect to any Plan that has not been waived, a failure to make any
required minimum contribution to a Plan under Section 412 or 430 of the Code,
the creation of any Lien in favor of the PBGC with respect to a Plan or any
withdrawal by the Borrower or any Commonly Controlled Entity from, or the
termination, Reorganization or Insolvency of, any Multiemployer Plan or (ii) the
institution of proceedings or the taking of any other material action by the
PBGC or the Borrower or any Commonly Controlled Entity or any Multiemployer Plan
with respect to the withdrawal from, or the termination, Reorganization or
Insolvency of, any Plan.
 
6.8           Maintenance of Licenses, etc.  Maintain in full force and effect
any authorization, consent, license or approval of any Governmental Authority
necessary for the conduct of the Borrower’s business as now conducted by it or
necessary in connection with this Agreement, except to the extent the failure to
do so could not reasonably be expected to have a Material Adverse Effect.
 

 
53

--------------------------------------------------------------------------------

 

SECTION 7.  NEGATIVE COVENANTS
 
The Borrower hereby agrees that, so long as the Commitments remain in effect, or
any Letter of Credit, any Loan, or any interest on any Loan or any fee payable
to any Lender or the Administrative Agent hereunder remains outstanding, or any
other amount then due and payable is owing to any Lender or the Administrative
Agent hereunder, the Borrower shall not and, with respect to Section 7.2, shall
not permit its Significant Subsidiaries to:
 
7.1           Consolidated Capitalization Ratio.  Permit the Consolidated
Capitalization Ratio on the last day of any fiscal quarter, from and after the
last day of the first fiscal quarter ending after the Effective Date, to exceed
0.65 to 1.00.
 
7.2           Liens.  Create, incur, assume or suffer to exist any Lien upon any
assets of the Borrower, whether now owned or hereafter acquired, except:
 
(a)           Liens for taxes, assessments or utility or governmental charges
that are not yet due and payable or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower in conformity with GAAP;
 
(b)           statutory Liens of landlords or equipment lessors against any
property of the Borrower, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings;
 
(c)           pledges or deposits in connection with workers’ compensation,
unemployment insurance, pension and other social security laws or regulations;
 
(d)           deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(e)           easements, rights-of-way, restrictions (including zoning
restrictions), minor defects or irregularities in title and other similar
charges or encumbrances imposed by law or arising in the ordinary course of
business that do not in any case materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the Borrower;
 
(f)           Liens in favor of collecting or payor banks having a right of
setoff, revocation, refund or chargeback with respect to money or instruments of
the Borrower on deposit with such bank;
 
(g)           judgment and attachment Liens not giving rise to an Event of
Default under Section 8(h) or Liens (not constituting a judgment or attachment
Lien giving rise to an Event of Default under Section 8(h)) created by or
existing from any litigation or legal proceeding that is being contested in good
faith by appropriate proceedings;
 

 
54

--------------------------------------------------------------------------------

 

(h)           Liens securing Indebtedness incurred to finance the purchase,
lease, improvement or construction of capital assets, provided that (A) any such
Lien shall extend solely to the item or items of such property (or improvement
thereon) so purchased, leased, improved or constructed, and (B) any such Lien
shall be created contemporaneously with, or within 90 days after, the purchase,
lease, improvement or construction of such property;
 
(i)           Liens existing on assets of a Person immediately prior to its
being consolidated with or merged into the Borrower, or any Liens existing on
any assets acquired by the Borrower at the time such assets are so acquired
(whether or not the Indebtedness or other obligations secured thereby shall have
been assumed), provided that (A) no such Lien shall have been created in
contemplation of such consolidation or merger or such acquisition of assets, and
(B) no such Lien shall extend to any other assets of the Borrower; and
 
(j)           Liens on Capital Stock of PG&E Utility; provided, that any such
Liens secure (A) equally and ratably the Obligations or (B) Indebtedness in an
aggregate principal amount not exceeding $2,000,000,000.
 
7.3           Fundamental Changes.  Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that the Borrower may be merged, consolidated or
amalgamated with another Person or Dispose of all or substantially all of its
property or business so long as, after giving effect to such transaction, (a) no
Default or Event of Default shall have occurred and be continuing, (b) either
(i) the Borrower is the continuing or surviving corporation of such merger,
consolidation or amalgamation or (ii) the continuing or surviving corporation of
such merger, consolidation or amalgamation, if not the Borrower or the
purchaser, shall have assumed all obligations of the Borrower under the Loan
Documents pursuant to arrangements reasonably satisfactory to the Administrative
Agent and (c) the ratings by Moody’s and S&P of the continuing or surviving
corporation’s or purchaser’s senior, unsecured, non credit-enhanced debt shall
be at least the higher of (1) Baa3 from Moody’s and BBB- from S&P and (2) the
ratings by such rating agencies of the Borrower’s senior, unsecured, non
credit-enhanced debt in effect before the earlier of the occurrence or the
public announcement of such event.
 
7.4           Ownership of PG&E Utility Common Stock.  Permit ownership by the
Borrower, at any time, either directly, or indirectly through one or more
Subsidiaries, of less than 80% of the outstanding common stock of PG&E Utility
and less than 70% of the outstanding voting stock of PG&E Utility
 
SECTION 8.  EVENTS OF DEFAULT
 
If any of the following events shall occur and be continuing on or after the
Effective Date:
 
(a)           the Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to
 

 
55

--------------------------------------------------------------------------------

 


pay any interest on any Loan or Reimbursement Obligation, or any other amount
payable hereunder or under any other Loan Document, within five Business Days
after any such interest or other amount becomes due in accordance with the terms
hereof; or
 
(b)           any representation or warranty made or deemed made by the Borrower
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made, unless, as of any date of determination, the facts or circumstances to
which such representation or warranty relates have changed with the result that
such representation or warranty is true and correct in all material respects on
such date; or
 
(c)           the Borrower shall default in the observance or performance of any
agreement contained in Section 7.1, Section 7.3 or Section 7.4 of this
Agreement; or
 
(d)           the Borrower shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice to the
Borrower from the Administrative Agent at the request of the Required Lenders;
or
 
(e)           the Borrower or any of its Significant Subsidiaries shall
(i) default in making any payment of any principal of any Indebtedness
(including any Guarantee Obligation, but excluding the Loans) on the due date
with respect thereto (after giving effect to any period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created); or (ii) default in making any payment of any interest on any such
Indebtedness beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or (in the
case of all Indebtedness other than Indebtedness under any Swap Agreement) to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or (in
the case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided, that a default, event or condition described in clause (i),
(ii) or (iii) of this paragraph (e) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $100,000,000; provided
further, that unless payment of the Loans hereunder has already been
accelerated, if such default shall be cured by the Borrower or such Significant
Subsidiary or waived by the holders of such Indebtedness and any acceleration of
maturity having resulted from such default shall be rescinded or annulled, in
each case, in accordance with the terms of such agreement or instrument, without
any modification of the terms of such Indebtedness
 

 
56

--------------------------------------------------------------------------------

 


requiring the Borrower or such Significant Subsidiary to furnish security or
additional security therefor, reducing the average life to maturity thereof or
increasing the principal amount thereof, or any agreement by the Borrower or
such Significant Subsidiary to furnish security or additional security therefor
or to issue in lieu thereof Indebtedness secured by additional or other
collateral or with a shorter average life to maturity or in a greater principal
amount, then any Default hereunder by reason thereof shall be deemed likewise to
have been thereupon cured or waived; or
 
(f)           (i) the Borrower or any of its Significant Subsidiaries shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or the Borrower or any of its Significant Subsidiaries shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against the Borrower or any of its Significant Subsidiaries any case,
proceeding or other action of a nature referred to in clause (i) above that
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days; or (iii) there shall be commenced against the Borrower or any of its
Significant Subsidiaries any case, proceeding or other action seeking issuance
of a warrant of attachment, execution, distraint or similar process against all
or any substantial part of its assets that results in the entry of an order for
any such relief that shall not have been vacated, discharged, or stayed or
bonded pending appeal within 60 days from the entry thereof; or (iv) the
Borrower or any of its Significant Subsidiaries shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or
 
(g)           a trustee shall be appointed to administer any Plan under Section
4042 of ERISA, or the PBGC shall institute proceedings to terminate, or to have
a trustee appointed to administer any Plan and such proceedings shall continue
undismissed or unstayed and in effect for a period of 60 days, but only if any
such event could reasonably be expected to result in a Material Adverse Effect;
or
 
(h)           one or more judgments or decrees shall be entered against the
Borrower or any of its Significant Subsidiaries by a court of competent
jurisdiction involving in the aggregate a liability (not paid or, subject to
customary deductibles, fully covered by insurance as to which the relevant
insurance company has not denied coverage) of $100,000,000 or more, and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 30 days from the entry thereof unless, in the case of a
discharge, such judgment or decree is due at a later date in one or more
payments and the Borrower or such Subsidiary satisfies the obligation to make
such payment or payments on or prior to the date such payment or payments become
due in accordance with such judgment or decree; or
 

 
57

--------------------------------------------------------------------------------

 

(i)           there shall have occurred a Change of Control.
 
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken:  (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) to be due and payable forthwith,
whereupon the same shall immediately become due and payable.  With respect to
all Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, the Borrower
shall at such time deposit in an interest-bearing cash collateral account opened
by the Administrative Agent an amount equal to the aggregate then undrawn and
unexpired amount of such Letters of Credit.  Amounts held in such
interest-bearing cash collateral account shall be applied by the Administrative
Agent to the payment of drafts drawn under such Letters of Credit, and the
unused portion thereof after all such Letters of Credit shall have expired or
been fully drawn upon, if any, shall be applied to repay other obligations of
the Borrower hereunder and under the other Loan Documents.  After all such
Letters of Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Borrower
hereunder and under the other Loan Documents shall have been paid in full, the
balance, if any, in such interest-bearing cash collateral account shall be
returned to the Borrower (or such other Person as may be lawfully entitled
thereto).  Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived by
the Borrower.
 
SECTION 9.  THE AGENTS
 
9.1           Appointment and Authority.  Each of the Lenders and the Issuing
Lenders hereby irrevocably appoints Bank of America, N.A. to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Section 9 are solely for the benefit
of the Administrative Agent, the Lenders and the Issuing Lenders, and the
Borrower shall not have rights as a third-party beneficiary of any of such
provisions (other than with respect to the Borrower’s rights under Sections
9.9(a) and (b)).  It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express)
 

 
58

--------------------------------------------------------------------------------

 


obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
 
9.2           Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
 
9.3           Exculpatory Provisions.
 
(a)           No Agent shall have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, no Agent:
 
(i)           shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(ii)           shall have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that an Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and
 
(iii)           shall, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as an Agent
or any of its Affiliates in any capacity.
 
(b)           No Agent shall be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as such Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.1 and 8), or (ii) in the absence of its own
 

 
59

--------------------------------------------------------------------------------

 

gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment.
 
(c)           No Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Section 5 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to such Agent.
 
9.4           Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Lender prior to the making of such
Loan or the issuance, extension, renewal or increase of such Letter of
Credit.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
 
9.5           Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender, an Issuing
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”.  In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders and the Issuing Lenders.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders and the Issuing Lenders.
 
9.6           Non-Reliance on Agents and Other Lenders.  Each Lender and Issuing
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as
 

 
60

--------------------------------------------------------------------------------

 


it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement.  Each Lender and Issuing Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.  Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, the Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of the Borrower or any of its Affiliates that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys in fact or Affiliates.
 
9.7           Indemnification.  The Lenders and the Issuing Lenders agree to
indemnify each Agent in its capacity as such (to the extent not reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so),
ratably according to their respective Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Percentages
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by such Agent under or in connection with
any of the foregoing; provided that no Lender or Issuing Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from such Agent’s gross negligence or willful
misconduct.
 
9.8           Agent in Its Individual Capacity.  Each Person serving as an Agent
hereunder shall have the same rights and powers in its capacity as a Lender or
an Issuing Lender as any other Lender or Issuing Lender and may exercise the
same as though it were not an Agent, and the terms “Lender”, “Swingline Lender”,
“Issuing Lender”, “Lenders” or “Issuing Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include such
Person serving as an Agent hereunder in its individual capacity.  Such Person
and its Affiliates may accept deposits from, lend money to, own securities of,
act as the financial advisor or in any other advisory capacity for, and
generally engage in any kind of business with, the Borrower or any Subsidiary or
other Affiliate thereof as if such Person were not an Agent hereunder and
without any duty to account therefor to the Lenders or the Issuing Lenders.
 
9.9           Successor Administrative Agent.
 
(a)           The Administrative Agent may resign as Administrative Agent upon
10 days’ notice to the Lenders and the Borrower.  If the Administrative Agent
shall resign as
 

 
61

--------------------------------------------------------------------------------

 


Administrative Agent under this Agreement and the other Loan Documents, then the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall (unless an Event of Default under
Section 8(f) with respect to the Borrower shall have occurred and be continuing)
be subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is 10
days following a retiring Administrative Agent’s notice of resignation (the
“Resignation Effective Date”), the retiring Administrative Agent’s resignation
shall nevertheless thereupon become effective, and the Lenders shall assume and
perform all of the duties of the Administrative Agent hereunder until such time,
if any, as the Required Lenders appoint a successor agent as provided for
above.  After any retiring Administrative Agent’s resignation as Administrative
Agent, the provisions of Section 9.7 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement and the other Loan Documents.
 
(b)           If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (e) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, shall
appoint a successor, subject to the approval of the Borrower (unless an Event of
Default under Section 8(f) with respect to the Borrower shall have occurred and
be continuing), which approval shall not be unreasonably withheld or delayed. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.
 
(c)           With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or any Issuing Lender under
any of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each Issuing Lender directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date (as applicable)), and the retiring or removed Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents.
 

 
62

--------------------------------------------------------------------------------

 


The fees payable by the Borrower to a successor Administrative Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor.  After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Section and Sections 2.17, 3.10 and 10.5 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.  Any resignation by
Bank of America, N.A. as Administrative Agent pursuant to this Section shall
also constitute its resignation as the Swingline Lender and as an Issuing
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Swingline Lender
and an Issuing Lender, (ii) the retiring Swingline Lender and Issuing Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor Issuing
Lender shall issue letters of credit in substitution for the Letters of Credit,
if any, issued by the retiring Issuing Lender and outstanding at the time of
such succession or make other arrangements satisfactory to the retiring Issuing
Lender to effectively assume the obligations of the retiring Issuing Lender with
respect to such Letters of Credit.
 
9.10           Co-Documentation Agents and Syndication Agents.  None of the
Co-Documentation Agents or the Syndication Agents shall have any duties or
responsibilities hereunder in its capacity as such.
 
9.11           Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Lenders and the
Administrative Agent under Sections 2.6, 2.17, 3.3, 3.10 and 10.5) allowed in
such judicial proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Lender to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
 

 
63

--------------------------------------------------------------------------------

 

disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.6,
2.17, 3.10 and 10.5.
 
SECTION 10.  MISCELLANEOUS
 
10.1           Amendments and Waivers.  Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1.  The
Required Lenders and the Borrower may, or, with the written consent of the
Required Lenders, the Administrative Agent and the Borrower may, from time to
time, (a) enter into written amendments, supplements or modifications hereto and
to the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Borrower hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:
 
(i)           forgive the principal amount or extend the final scheduled date of
maturity of any Loan, reduce the stated rate of any interest or fee payable
hereunder (except in connection with the waiver of applicability of any
post-default increase in interest rates (which waiver shall be effective with
the consent of the Required Lenders)) or extend the scheduled date of any
payment thereof, or increase the amount or extend the expiration date of any
Lender’s Commitment, in each case without the written consent of each Lender
directly affected thereby (except that only the Lenders who are increasing their
Commitments are required to consent to a request by the Borrower under
Section 2.3 to increase the Total Commitments);
 
(ii)           eliminate or reduce the voting rights of any Lender under this
Section 10.1 or Section 10.6(a)(i) without the written consent of such Lender;
 
(iii)           reduce any percentage specified in the definition of Required
Lenders without the written consent of all Lenders;
 
(iv)           amend, modify or waive any provision of Section 2.14 related to
pro rata treatment without the consent of each Lender directly affected thereby;
 
(v)           amend, modify or waive any provision of Section 9 without the
written consent of the Administrative Agent;
 
(vi)           amend, modify or waive any provision of Section 2.4 or 2.5
without the written consent of the Swingline Lender;
 
(vii)           amend, modify or waive any provision of Section 5.1 without the
consent of all the Lenders; or
 

 
64

--------------------------------------------------------------------------------

 

(viii)           amend, modify or waive any provision of Section 3 or any other
provision affecting the Issuing Lenders in their capacity as such without the
written consent of each Issuing Lender affected thereby.
 
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Borrower, the
Lenders, the Administrative Agent and all future holders of the Loans.  In the
case of any waiver, the Borrower, the Lenders and the Administrative Agent shall
be restored to their former position and rights hereunder and under the other
Loan Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.
 
If the Required Lenders shall have approved any amendment which requires the
consent of all of the Lenders, the Borrower shall be permitted to replace any
non-consenting Lender with another financial institution, provided that, (i) the
replacement financial institution shall purchase at par, all Loans and other
amounts owing to such replaced Lender on or prior to the date of replacement,
(ii) the Borrower shall be liable to such replaced Lender under Section 2.17 if
any Eurodollar Loan owing to such replaced Lender shall be purchased other than
on the last day of the Interest Period relating thereto (as if such purchase
constituted a prepayment of such Loans), (iii) such replacement financial
institution, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent and each Issuing Lender, (iv) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of Section
10.6 (provided that the Borrower shall be obligated to pay the registration and
processing fee referred to therein) and (v) any such replacement shall not be
deemed to be a waiver of any rights the Borrower, the Administrative Agent or
any other Lender shall have against the replaced Lender.
 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, supplement, modification,
waiver or consent hereunder (and any amendment, supplement, modification, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (i) (x) an increase or extension of the
Commitment of such Defaulting Lender, or (y) any reduction of the amount of
principal or interest owed to such Defaulting Lender (unless all non-Defaulting
Lenders have agreed to a pro rata reduction) shall, in each case, require the
consent of such Defaulting Lender, and (ii) a Defaulting Lender’s Percentage
shall be taken into consideration along with the Percentage of non-Defaulting
Lenders when voting to approve or disapprove any waiver, amendment or
modification that by its terms affects any Defaulting Lender more adversely than
other affected Lenders.
 
10.2           Notices.
 
(a)           All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered during the recipient’s normal business hours, or
three Business Days after being deposited in the mail, postage prepaid, or, in
the case of telecopy notice, when received during the recipient’s normal
business hours, addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth
 

 
65

--------------------------------------------------------------------------------

 

in an administrative questionnaire delivered to the Administrative Agent in the
case of the Lenders, or to such other address as may be hereafter notified by
the respective parties hereto:
 
Borrower:
PG&E Corporation

 
 
P.O. Box 770000

 
 
San Francisco, California 94177

 
 
Attention:  Treasurer

 
 
Telecopy:    (415) 973-8968

 
 
Telephone:  (415) 973-9771

 
with a copy to:
Pacific Gas and Electric Company

 
 
c/o PG&E Corporation

 
 
P.O. Box 770000

 
 
San Francisco, California 94177

 
 
Attention:   General Counsel

 
 
Telecopy:   (415) 973-6374

 
  Administrative Agent (Payments and Loans
 

 
 
Bank of America, N.A.

 
 
901 Main St

 
 
Mail Code: TX1-492-14-04

 
 
Dallas, TX 75202-3714

 
 
Attention:  Jennifer A. Ollek

 
 
Telephone:  214-209-2642

 
 
Telecopier:  214-290-8374

 
 
Electronic Mail:  Jennifer.a.ollek@baml.com

 
 
Account No.:  1292000883

 
 
Ref:  PG&E Corporation

 
 
ABA# 026009593

 
  Administrative Agent (Other Notices):
 

 
 
Bank of America, N.A.

 
 
Agency Management

 
 
101 S. Tryon Street

 
 
Mail Code:  NC1-002-15-36

 
 
Charlotte, NC 28255

 
 
Attention:  Cindy Jordan

 
 
Telephone:  980-386-2359

 
 
Telecopier:  704-409-0883

 
 
Electronic Mail:  cynthia.t.jordan@baml.com

 
Issuing Lenders:
As notified by each Issuing Lender to the Administrative Agent and the Borrower.

 

 
66

--------------------------------------------------------------------------------

 
provided that any notice, request or demand to or upon the Administrative Agent,
the Issuing Lenders or any Lender shall not be effective until received.


(b)           Notices and other communications to the Administrative Agent, the
Issuing Lenders or the Lenders hereunder may be delivered or furnished by
electronic communications pursuant to procedures approved by the Administrative
Agent; provided that the foregoing shall not apply to notices pursuant to
Section 2 unless otherwise agreed by the Administrative Agent, the applicable
Issuing Lender and each Lender.  The Administrative Agent or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
 
(c)           Unless the Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
 
(d)           ii)           The Borrower agrees that the Administrative Agent
may, but shall not be obligated to, make the Communications (as defined below)
available to the Swingline Lender, the Issuing Lenders and the other Lenders by
posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).
 
(ii)           The Platform is provided “as is” and “as available.”  The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications.  No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, the Swingline Lender, any Issuing Lender or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s  or the
Administrative Agent’s transmission of communications through the Platform,
except to the extent such liability resulted from the gross negligence or
willful misconduct of the Administrative Agent or any of its Related Persons as
determined by a court of competent jurisdiction.  “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of the Borrower pursuant to any Loan Document
or the transactions contemplated therein which is distributed to the
Administrative Agent, any
 

 
67

--------------------------------------------------------------------------------

 


Lender, the Swingline Lender or any Issuing Lender by means of electronic
communications pursuant to this Section, including through the Platform.
 
10.3           No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
10.4           Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
 
10.5           Payment of Expenses and Taxes.  The Borrower agrees (a) to pay or
reimburse the Administrative Agent, each Issuing Lender and the Lenders for all
their respective reasonable out of pocket costs and expenses incurred in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation of the transactions contemplated hereby and thereby,
including the reasonable fees and disbursements of only one counsel and special
California regulatory counsel to the Administrative Agent, the Issuing Lenders
and the Lenders and filing and recording fees and expenses, with statements with
respect to the foregoing to be submitted to the Borrower prior to the Effective
Date (in the case of amounts to be paid on the Effective Date) and from time to
time thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate, (b) to pay or reimburse each
Lender, each Issuing Lender and the Administrative Agent for all its costs and
expenses incurred in connection with the enforcement or preservation of its
rights under this Agreement, the other Loan Documents and any such other
documents, including the fees and disbursements of only one counsel to the
Administrative Agent, the Lenders and the Issuing Lenders, and (c) to pay,
indemnify, and hold each Lender, each Issuing Lender and the Administrative
Agent and their respective officers, directors, employees, agents and Affiliates
(each, an “Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever whether brought by
the Borrower or any other Person, with respect to the execution, delivery,
enforcement and performance of this Agreement, the other Loan Documents and any
such other documents, including any of the foregoing relating to the use of
proceeds of the Loans or the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of the Borrower and
its Significant Subsidiaries or any of the facilities and properties owned,
leased or operated by the Borrower and its Significant Subsidiaries and the
reasonable fees and expenses of one legal counsel in connection with claims,
actions or proceedings by any Indemnitee against the Borrower under any Loan
Document (all the foregoing in this clause (c), collectively, the “Indemnified
Liabilities”), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities resulted from the gross negligence or willful misconduct
of such Indemnitee as determined in a final judgment by a
 

 
68

--------------------------------------------------------------------------------

 

court of competent jurisdiction.  Without limiting the foregoing, and to the
extent permitted by applicable law, the Borrower agrees not to assert and to
cause its Significant Subsidiaries not to assert, and hereby waives and agrees
to cause its Significant Subsidiaries to waive, all rights for contribution or
any other rights of recovery with respect to all claims, demands, penalties,
fines, liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee.  All amounts due under this Section
10.5 shall be payable not later than 30 days after written demand therefor,
subject to the Borrower’s receipt of reasonably detailed invoices.  Statements
payable by the Borrower pursuant to this Section 10.5 shall be submitted to
Treasurer (Telephone No. (415) 817-8199/(415) 267-7000) (Telecopy No.
(415) 267-7265/7268), at the address of the Borrower set forth in Section
10.2(a) with a copy to Chief Counsel, Corporate (Telephone No. (415) 817-8200)
(Telecopy No. (415) 817-8225), at the address of the Borrower set forth in
Section 10.2(a), or to such other Person or address as may be hereafter
designated by the Borrower in a written notice to the Administrative Agent.  The
agreements in this Section 10.5 shall survive for two years after repayment of
the Loans and all other amounts payable hereunder.  This Section 10.5 shall not
apply with respect to Taxes, other than Taxes that represent claims, damages,
losses, liabilities, costs or expenses arising from non-Tax claims.
 
10.6           Successors and Assigns; Participations and Assignments.
 
(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Lender that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 10.6.
 
(b)         (i)  Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees (each, an “Assignee”) other than
a Defaulting Lender, any Subsidiary of a Defaulting Lender, the Borrower or any
of the Borrower’s Affiliates or Subsidiaries, all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:
 
(A)           the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Eligible Assignee that is an
Affiliate of any Lender party to this Agreement on the Effective Date or, if an
Event of Default has occurred and is continuing, any other Person;
 
(B)           the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of any Commitment to an
assignee that is a Lender (or an Affiliate of a Lender) with a Commitment
immediately prior to giving effect to such assignment;
 
(C)           the Swingline Lender; and
 

 
69

--------------------------------------------------------------------------------

 

(D)           each Issuing Lender.
 
    (ii)           Assignments shall be subject to the following additional
conditions:
 
(A)           except in the case of an assignment to a Lender, an Eligible
Assignee that is an Affiliate of any Lender party to this Agreement on the
Effective Date or an assignment of the entire remaining amount of the assigning
Lender’s Commitments or Loans, the amount of the Commitments or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that (1) no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing and (2) with respect to any Lender party to this
Agreement on the Effective Date, such amounts shall be aggregated in respect of
such Lender and any Affiliate of such Lender that is an Eligible Assignee;
 
(B)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, except that no such processing fee shall be
payable in the case of an assignee which is an Affiliate of a Lender; and
 
(C)           the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.
 
In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans and L/C Obligations previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any Issuing
Lender or any Lender hereunder (and interest accrued thereon) and (y) acquire
(and fund as appropriate) its full pro rata share of all Loans and
participations in Swingline Loans and Letters of Credit in accordance with its
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
 
    (iii)           Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, shall
have the rights and obligations of a Lender under this Agreement, and the
 

 
70

--------------------------------------------------------------------------------

 


assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 10.5 but shall be subject to the
limitations set forth therein); provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from the Lender’s having been a Defaulting Lender.  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 10.6 shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with paragraph (c) of this Section.
 
    (iv)           The Administrative Agent, acting for this purpose as an agent
of the Borrower (and such agency being solely for tax purposes), shall maintain
at one of its offices a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amount of the Loans and L/C Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Administrative Agent, the Issuing Lenders
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, each Issuing Lender and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
 
    (v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.
 
(c)           (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Swingline Lender or any Issuing Lender, sell
participations to one or more banks or other entities (other than a Defaulting
Lender or the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, the Issuing Lender and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  Any agreement
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement may provide that such Lender will not, without
 

 
71

--------------------------------------------------------------------------------

 


the consent of the Participant, agree to any amendment, modification or waiver
that (1) requires the consent of each Lender directly affected thereby pursuant
to the proviso to the second sentence of Section 10.1 and (2) directly affects
such Participant.  Subject to paragraph (c)(ii) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section.
 
(ii)           Notwithstanding anything to the contrary herein, a Participant
shall not be entitled to receive any greater payment under Section 2.15 or 2.16
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Borrower’s prior written consent to such
greater payments.  Any Participant that is a Foreign Lender shall not be
entitled to the benefits of Section 2.16 unless such Participant complies with
Section 2.16(e).
 
(iii)           Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
 
(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or other central bank having jurisdiction over such Lender,
and this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or Assignee for such Lender as a party hereto.
 
(e)           The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above.
 
(f)           Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Borrower, the Administrative Agent, the Swingline
Lender or any Issuing Lender and without
 

 
72

--------------------------------------------------------------------------------

 


regard to the limitations set forth in Section 10.6(b).  Each of the Borrower,
each Lender and the Administrative Agent hereby confirms that it will not
institute against a Conduit Lender or join any other Person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage, expense,
obligations, penalties, actions, judgments, suits or any kind whatsoever arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.
 
(g)           Notwithstanding anything to the contrary in this Section, none of
the Agents, in their capacity as Lenders, will assign without the consent of the
Borrower, prior to the Effective Date, any of the Commitments held by them on
the date of this Agreement.
 
10.7           Adjustments; Set off.
 
(a)           Except to the extent that this Agreement expressly provides for
payments to be allocated to a particular Lender, if any Lender (a “Benefitted
Lender”) shall receive any payment of all or part of the Obligations owing to it
hereunder, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set off, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender hereunder, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender hereunder, or shall
provide such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.
 
(b)           In addition to any rights and remedies of the Lenders provided by
law, including other rights of set-off, each Lender shall have the right,
without prior notice to the Borrower, any such notice being expressly waived by
the Borrower to the extent permitted by applicable law, upon any amount becoming
due and payable by the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise), after any applicable grace period, to set off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch, Affiliate or agency thereof to or for the
credit or the account of the Borrower; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.20 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Lenders and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the
 

 
73

--------------------------------------------------------------------------------

 


Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of
setoff.  Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
 
10.8           Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
 
10.9           Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 10.9, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, any Issuing Lender or the Swingline Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.
 
10.10                      Integration.  This Agreement and the other Loan
Documents represent the entire agreement of the Borrower, the Administrative
Agent and the Lenders with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.
 
10.11                      GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
10.12                      Submission To Jurisdiction; Waivers.  The Borrower
hereby irrevocably and unconditionally:
 
(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non exclusive general jurisdiction of the courts of the City of
New York, Borough of Manhattan, State of New York, the courts of the United
States for the Southern District of New York, and appellate courts from any
thereof;
 
(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such
 

 
74

--------------------------------------------------------------------------------

 


action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;
 
(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2(a) or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
 
(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
 
(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding relating to this
Agreement or any other Loan Document any special, exemplary, punitive or
consequential damages.
 
10.13                      Acknowledgments.  The Borrower hereby acknowledges
that:
 
(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
 
(b)           neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and
 
(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
 
10.14                      Confidentiality.  Each of the Administrative Agent
and each Lender agrees to keep confidential in accordance with such party’s
customary practices (and in any event in compliance with applicable law
regarding material non-public information) all non-public information provided
to it by the Borrower, the Administrative Agent or any Lender pursuant to or in
connection with this Agreement that is designated by the provider thereof as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any Affiliate thereof, (b) subject to
an agreement to comply with the provisions of this Section or substantially
equivalent provisions, to any actual or prospective Transferee, any direct or
indirect counterparty to any Swap Agreement (or any professional advisor to such
counterparty) or any credit insurance providers, (c) to its employees,
directors, agents, attorneys, accountants and other professional advisors or
those of any of its Affiliates (as long as such attorneys, accountants and other
professional advisors are subject to confidentiality requirements substantially
equivalent to this Section), (d) upon the request or demand of any Governmental
Authority, (e) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law,
(f) if requested or required to do so
 

 
75

--------------------------------------------------------------------------------

 


in connection with any litigation or similar proceeding, (g) that has been
publicly disclosed, (h) to the National Association of Insurance Commissioners
or any similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender, or (i) in connection
with the exercise of any remedy hereunder or under any other Loan Document,
provided that, in the case of clauses (d), (e) and (f) of this Section 10.14,
with the exception of disclosure to bank regulatory authorities, the Borrower
(to the extent legally permissible) shall be given prompt prior notice so that
it may seek a protective order or other appropriate remedy.
 
10.15                      WAIVERS OF JURY TRIAL.  TO THE FULLEST EXTENT
PERMITTED BY LAW, THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.
 
10.16                      USA Patriot Act.  Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.
 
10.17                      Judicial Reference.  If any action or proceeding is
filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement or any
other Loan Document, (i) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (ii) without limiting the generality of
Section 10.5, the Borrower shall be solely responsible to pay all fees and
expenses of any referee appointed in such action or proceeding.
 
10.18                      No Advisory or Fiduciary Responsibility.  In
connection with all aspects of each transactions contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees that: (i) (A) the
arranging and other services regarding this Agreement provided by the Agents,
the Arrangers and the Lenders are arm’s-length commercial transactions between
the Borrower, on the one hand, and the Agents, the Arrangers and the Lenders, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each Agent, Arranger and Lender is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any other Person and (B) none of the Agents,
Arrangers or Lenders has any obligation to the Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth
 

 
76

--------------------------------------------------------------------------------

 


herein and in the other Loan Documents; and (iii) the Agents, the Arrangers and
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and none of the Agents, Arrangers or Lenders has any obligation
to disclose any of such interests to the Borrower or its Affiliates.  To the
fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against the Agents, the Arrangers and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby other than a
breach of the confidentiality provisions set forth in Section 10.14.
 
10.19                      Amendment and Restatement.
 
(a)           As of the Effective Date (immediately prior to the effectiveness
of this Agreement), certain Lenders, as lenders under the Existing Credit
Agreement, hold the Commitments under the Existing Credit Agreement as set forth
in Schedule 1.1A to the Existing Credit Agreement (the “Original Commitments”).
 
(b)           Simultaneously with the effectiveness of this Agreement on the
Effective Date, the parties hereby agree that (i) the Original Commitments shall
continue as Commitments hereunder and shall be reallocated to the Lenders on a
pro rata basis in accordance with their Commitments and the requisite
assignments shall be deemed to be made in such amounts by and between Lenders
and from each Lender to each other Lender, with the same force and effect as if
such assignments were evidenced by assignment agreements under the Existing
Credit Agreement and (ii) the Loans and Letters of Credit outstanding under the
Existing Credit Agreement on the Effective Date shall continue hereunder as if
such Loans or Letters of Credit were originally made hereunder.  Notwithstanding
anything to the contrary in Section 10.6 of the Existing Credit Agreement, no
other documents or instruments, including any assignment agreement, shall be
executed, and no fees payable to the Administrative Agent, in connection with
the assignments herein shall be payable.  On the Effective Date, the Lenders
shall make full cash settlement with the Administrative Agent (as the
Administrative Agent may direct or approve) with respect to all assignments,
reallocations and other changes in Commitments, such that after giving effect to
such settlements, each Lender’s pro rata basis in the unpaid balance of Loans
and Letters of Credit outstanding shall be in accordance with their Commitments
as set forth on Schedule 1.1A.
 
(c)           The Borrower, the Administrative Agent, the Issuing Lenders and
the Lenders hereby consent to the foregoing assignments and agree that upon the
effectiveness of this Agreement, the terms and provisions of the Existing Credit
Agreement shall be and are hereby amended and restated in their entirety by the
terms, conditions and provisions of this Agreement, and the terms and provisions
of the Existing Credit Agreement, except as otherwise expressly provided herein,
shall be superseded by this Agreement.
 
(d)           Notwithstanding anything in this amendment and restatement of the
Existing Credit Agreement, including anything in this Section 10.19, and in any
other Loan Document (as defined in the Existing Credit Agreement and referred to
herein, individually or collectively, as the “Existing Loan Documents”), (i) all
of the indebtedness, liabilities and obligations owing by the Borrower under the
Existing Credit Agreement shall continue as Obligations hereunder, (ii)
 

 
77

--------------------------------------------------------------------------------

 


all of the indebtedness, liabilities and obligations owing by any Person under
each Existing Loan Document shall continue under the corresponding amended and
restated Loan Document and (iii) each of this Agreement and any other Existing
Loan Document that is amended and restated in connection with this Agreement is
given as a substitution of, and not as a payment of, the indebtedness,
liabilities and obligations of the Borrower under such Existing Loan Document,
and neither the execution and delivery of such documents nor the consummation of
any other transaction contemplated hereunder is, or is intended to constitute, a
novation of the Existing Credit Agreement or of any of the other Existing Loan
Documents or any obligations thereunder.  From and after the Effective Date, all
existing Loans and outstanding Letters of Credit shall continue as Loans and
Letters of Credit hereunder.
 


 
[Remainder of page intentionally left blank. Signature pages follow.]
 

 
78

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 

 
PG&E CORPORATION
             
By:  NICHOLAS M. BIJUR                            
 
Name:Nicholas M. Bijur
 
Title:           Vice President and Treasurer
 
                   







 
-Signature Page-
PG&E Corporation
Amended and Restated Credit Agreement
 



 

--------------------------------------------------------------------------------

 






 
BANK OF AMERICA, N.A.,
as Administrative Agent, an Issuing Lender and as a Lender
             
By:  JERRY WELLS                                     
 
Name:  Jerry Wells
 
Title:  Vice President
                   





 
-Signature Page-
PG&E Corporation
Amended and Restated Credit Agreement
 



 

--------------------------------------------------------------------------------

 




 
CITIBANK, N.A.,
as Co-Syndication Agent, an Issuing Lender and as a Lender
             
By:  MAUREEN P. MARONEY
 
Name:  Maureen P. Maroney
 
Title:  Vice President
                   





 
-Signature Page-
PG&E Corporation
Amended and Restated Credit Agreement
 



 

--------------------------------------------------------------------------------

 




 
JPMORGAN CHASE BANK, N.A.,
as Co-Syndication Agent, an Issuing Lender and as a Lender
             
By:  BRIDGET KILLACKEY                         
 
Name:  Bridget Killackey
 
Title:  Vice President
                   





 
-Signature Page-
PG&E Corporation
Amended and Restated Credit Agreement
 



 

--------------------------------------------------------------------------------

 




 
THE ROYAL BANK OF SCOTLAND PLC, as Co-Documentation Agent, an Issuing Lender and
as a Lender
             
By:  EMILY FREEDMAN                               
 
Name:  Emily Freedman
 
Title:  Vice President
                   





 
-Signature Page-
PG&E Corporation
Amended and Restated Credit Agreement
 



 

--------------------------------------------------------------------------------

 



 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agent, an Issuing Lender and as a Lender
             
By:  YANN BLINDERT                             
 
Name:  Yann Blindert
 
Title:  Director
                   



 




 
-Signature Page-
PG&E Corporation
Amended and Restated Credit Agreement
 



 

--------------------------------------------------------------------------------

 



 

     
BARCLAYS BANK PLC,
as a Lender
         
By:  SREEDHAR R. KONA                
 
Name:  Sreedhar R. Kona
 
Title:  Vice President
                   



 




 
-Signature Page-
PG&E Corporation
Amended and Restated Credit Agreement
 



 
 

--------------------------------------------------------------------------------

 



 

 
BNP PARIBAS,
 
as a Lender
         
By:  DENIS O’MEARA                           
 
Name:  Denis O’Meara
 
Title:  Managing Director
     
By:  PASQUALE PERRAGLIA              
 
Name:  Pasquale Perraglia
 
Title:  Director
   



 




 
-Signature Page-
PG&E Corporation
Amended and Restated Credit Agreement
 



 
 

--------------------------------------------------------------------------------

 



 

 
GOLDMAN SACHS BANK USA,
 
as a Lender
         
By:  MARK WALTON                        
 
Name:  Mark Walton
 
Title:  Authorized Signatory
                   



 




 
-Signature Page-
PG&E Corporation
Amended and Restated Credit Agreement
 



 
 

--------------------------------------------------------------------------------

 



9

 
MORGAN STANLEY BANK, N.A.,
 
as a Lender
         
By:  KELLY CHIN                                 
 
Name:  Kelly Chin
 
Title:  Authorized Signatory
                   



 




 
-Signature Page-
PG&E Corporation
Amended and Restated Credit Agreement
 



 
 

--------------------------------------------------------------------------------

 



 

 
MORGAN STANLEY SENIOR FUNDING, INC.,
 
as a Lender
         
By:  KELLY CHIN                                       
 
Name:  Kelly Chin
 
Title:  Vice President
                   



 




 
-Signature Page-
PG&E Corporation
Amended and Restated Credit Agreement
 



 
 

--------------------------------------------------------------------------------

 



 

 
RBC CAPITAL MARKETS,
 
as a Lender
         
By:  KYLE HOFFMAN                   
 
Name:  Kyle Hoffman
 
Title:  Authorized Signatory
                   



 




 
-Signature Page-
PG&E Corporation
Amended and Restated Credit Agreement
 



 
 

--------------------------------------------------------------------------------

 



 

 
THE BANK OF NEW YORK MELLON,
 
as a Lender
         
By:  MARK W. ROGERS                           
 
Name:  Mark W. Rogers
 
Title:  Vice President
 
 
   





 
-Signature Page-
PG&E Corporation
Amended and Restated Credit Agreement
 



 
 

--------------------------------------------------------------------------------

 




 
MIZUHO CORPORATE BANK, LTD.,
 
as a Lender
         
By:  RAYMOND VENTURA                  
 
Name:  Raymond Ventura
 
Title:  Deputy General Manager
 
 







 
-Signature Page-
PG&E Corporation
Amended and Restated Credit Agreement
 



 
 

--------------------------------------------------------------------------------

 




 
US BANK, NATIONAL ASSOCIATION,
 
as a Lender
         
By:  RAYMOND J. PALMER                    
 
Name:  Raymond J. Palmer
 
Title:  Senior Vice President
 
 







 
-Signature Page-
PG&E Corporation
Amended and Restated Credit Agreement
 



 
 

--------------------------------------------------------------------------------

 




 
UNION BANK, N.A.,
 
as a Lender
         
By:  DENNIS BLANK                              
 
Name:  Dennis Blank
 
Title:  Vice President
 
 







 
-Signature Page-
PG&E Corporation
Amended and Restated Credit Agreement
 



 
 

--------------------------------------------------------------------------------

 




 
TD BANK, N.A.,
 
as a Lender
         
By:  BETTY CHANG                         
 
Name:  Betty Chang
 
Title:  Senior Vice President
 
 







 
-Signature Page-
PG&E Corporation
Amended and Restated Credit Agreement
 



 
 

--------------------------------------------------------------------------------

 




 
SUMITOMO MITSUI BANKING CORPORATION,
 
as a Lender
         
By:  SHUJI YABE                                   
 
Name:  Shuji Yabe
 
Title:  Managing Director
 
 







 
-Signature Page-
PG&E Corporation
Amended and Restated Credit Agreement
 



 
 

--------------------------------------------------------------------------------

 




 
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK AGENCY,
 
as a Lender
         
By:  ROBERT CASEY                             
 
Name:  Robert Casey
Title:  Authorized Signatory
 
 
 
By:  GORDON EADON                         
 
Name:  Gordon Eadon
 
Title:  Authorized Signatory
 
 
 







 




 
-Signature Page-
PG&E Corporation
Amended and Restated Credit Agreement
 



 
 

--------------------------------------------------------------------------------

 
